 BENDER SHIP REPAIRCOMPANYBender Ship Repair Company,Inc. and Bender Weld-ing and Machine Company, Inc.andInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers&Helpers,AFL-CIO, LocalLodge112. Case 15-CA-3619February 22, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn August 12, 1970, Trial Examiner Samuel M.Singer issued his Decision in the above-entitled pro-ceeding, finding that the Respondents had engaged inand were engaging in certain unfair labor practices inviolation of the National Labor Relations Act, asamended, and recommending that they cease and de-sist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.Thereafter, the Respondents filed exceptions and abrief in support, and the General Counsel filed a briefin support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except to the extent modified herein.The record is replete with testimony concerning avigorous program of interrogation and threats under-taken by the Respondents in the summer of 1969. Thistestimony is not disputed. The purpose of this effortwas to discourage a membership drive among theRespondents' employees by the Boilermakers, withwhich Union the Respondents had long had con-tracts-largely unimplemented. Based on this testi-mony the Trial Examiner found, and we agree, thatthe Respondents engaged in "massive acts of interro-gation, restraint and coercion" in violation of Section8(a)(1).As a result of the membership drive, whichwas under the aegis of a new union business manager,Watford, 66 employees joined the Boilermakers be-tween June and September 1969.1In late August 1969 the Union attempted to meetwith the Respondents concerning a list of writtengrievances it had submitted, ranging from unsafeworking conditions to failure to live up to the con-1The TrialExaminer found 68, but 2 of these joined earlier615tract.The Respondents ignored this request, just asthey had the May 1969 request to furnish the namesof unit employees. On September 16 some of the em-ployees met with Watford and it was decided to putup a picket line. This was done beginning September17. The Trial Examiner found that the strike from itsinception was precipitated by the Respondents' un-lawful actions, so that, despite its partially economicobjectives, it was an unfair labor practice strike andthe strikers were entitled to reinstatement upon appli-cation.We agree with the conclusion that it was anunfair labor practice strike and should be remedied inthe customary manner, but we base this solely on the8(a)(1) interference, restraint, and coercion. That con-duct was so aggravated that we are persuaded that itplayed a significant role in the decision to strike. Asdiscussed below, we do not affirm the Trial Examineron his finding thatan 8(a)(5) violation occurred.The Trial Examiner's conclusion that the Respon-dents unlawfully refused to bargain about contractproblems directly hinges upon the presumption thatthe Union had majority status flowing from the 1967agreement signed by the parties, which contract desig-nated the Union an exclusive representative.' As weanalyze that contract and those which preceded it,and the practice under these contracts as shown bythis record, we are unable to agree that a presumptionof majority status based solely upon the existence ofsigned contracts is warranted.In evidence are three contracts between the Re-spondents and the Union, each for a 3-year term,beginning with that of 1961-1964. Appended to eachis a wage schedule with four classifications: leader-man, mechanic, helper, and apprentice. Watford wasasked by the Trial Examiner to define the meaning of"mechanic" as contained in the "1967 wage schedule."His answer was: a journeyman boilermaker. Only the1967-1970 contract purports to cover a productionand maintenanceunit.3The earlier contracts in effectcover a craft-type unit of boilermakers .4 Although therecognition clause in the 1967 contract implies anenlargement of the unit as compared with the earliercontracts, the appended wage schedule remains thesame.No new classifications are added. Thus the con-tract in force in May 1969 when the Respondentsignored the request for a list of names of unit mem-bers contained a patent ambiguity as to unit. The2The recordlacks evidence of majority statusby theUnion in any appro-priate unitat any criticaldate herein3 "The Employerrecognizesthe Unionas the sole bargaining representa-tive for allof its productionand maintenance employees excluding officeemployees,professional employees,guards, and supervisors as defined in theTaft-HartleyAct, also machinists and teamsters who are already under con-tract for their craftjurisdiction "The 1961 and 1964 contractssimply recognizethe Union "as the exclu-sive bargainingagency for all employeescoming within the bargaining unit,"a clause whichwe read in the light of the classifications in the appended wageschedule188 NLRB No. 86 616DECISIONSOF NATIONALLABOR RELATIONS BOARDchange ofbusiness managersof the Union about June6, 1969, precipitated a dispute as to just what the unitwas, with Watford claiming "all employees not cov-ered by another contract" or "everybody except theMachinists and the Teamsters,"5 and the Respon-dents claiming that the contract was limited to boiler-makers,specificallytoboilermakerswho weremembers ofthe Union and engaged in ship repair, butnot in newship construction.Nor is the question of unit resolvable by the mannerof applying the contract. President Bender testifiedthat the contract was never intended to cover any butunion members-that it would have been unprofita-ble to apply it otherwise; Vice President Ellison testi-fied that only "some" union members receivedbenefits and then only if benefits were requested, butalso that he extended the contract benefits to somenonunionemployees who were "regular" and "we in-tended to keep." Employees doing boilermaker worktestified that as late as the spring of 1969 they were noteven aware that there was a contract; others knewthat there was but understood that union membershipwas a condition of receiving its benefits.Even if, as the Trial Examiner found, this contractwas not on its face, or in practice, a contract coveringonly union members, or only union members in shiprepair, we find that it was otherwise defective in cre-ating or perpetuating a true collective-bargaining rela-tionship.We reach this conclusion because the unitdefined is ambiguous in scope-purporting to cover aproductionand maintenanceunit while continuing awage scalelimited to boilermaker employees-andbecause it was applied, as in the case of earlier con-tracts in evidence, to ignore contract benefits exceptfor a few favored employees .6 It is not possible on thisrecord to find that it was ever applied to a craft-typeunit of boilermakers as a whole, which in March 1967would have numbered about 125, or to a productionand maintenance type unit of ship repair and con-struction employees, which would then have num-bered about 296.7 Nor is it possible to conclude that,during the latter part of its term, when the Unionbecame vital, the contract was applied on any discern-ible unit basis.' Thus we view the 1967 agreement ass But Watford's testimony at the hearing shows that Watford did notunderstand the contract's coverage as extending to all these employees or tothe production and maintenance unit which the Trial Examiner found to bein existence.Itwould appear that, as Watford understood it, the contractapplied to all in the "boilermaker craft."In fact, on June 19, 1969, he postednotices at Bender's reading:To: All Shop Employees (Boilermake Craft)Anyone Desiring to Join BoilermakersLocal 112 maydo so underthe special rate of$15.00, up to September 9, 1969.J.F.WatfordBusiness Manager6SeeRaymond's Inc.,161 NLRB 838, 840.7 This total of 296 apparently includes employees represented by the Ma-chinists and the Teamsters,whose number is not evident.failing to define a unit with sufficient clarity to war-rant a finding that a presumption of majority shouldattach to it. In addition it is evident from the practiceunder this and earlier contracts that the parties had nointention of entering into a real collective-bargainingrelationship. Instead, for many years, the Union waswilling to exact little in the way of contract enforce-ment and the Respondents were satisfied to reap thefinancial benefit of lower costs .9 Accordingly, we shalldismiss the 8(a)(5) allegations of the complaint forfailure of the General Counsel to sustain his burdenof proof on the crucial issue of the status of the Unionasmajority representative in a defined, appropriateunit.10CONCLUSIONS OF LAWIn lieu of the Trial Examiner's Conclusions of Law4 to 8, we reach the following Conclusions of Law 4,5, and 6:4.The Respondents have not engaged in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.5.The strike, which commenced on September 17,1969, was caused by Respondents' unfair labor prac-tices in violation of Section 8(a)(1) of the Act andhence was an unfair labor practice strike.6.The said unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondents,Bender Ship Repair Company, Inc. and Bender Weld-ing and Machine Company, Inc., their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively questioning employees about theirunion sympathies and activities, threatening themwith reprisals for engaging in union activities, encour-aging and soliciting employees to withdraw from theirunion, and conveying the impression of and engaging8The Trial Examiner found thatthe Union neglected to hold the Respon-dents tothe 1967 contracttermsfor "thefirst 17 of the 36 month contract."True,the Union,about midterm, sought information on the content of the"unit."When thiswas ignored it waited a year and then sought informationagain.Afterthat it began its membership drive. It does not appear that thisresulted in "unit" employees receiving contract benefits.9 Illustrative of the token nature of the arrangement was the tacit accept-ance and continuance of the statusquo uponthe occasional payment by theRespondents of initiation fees for a few added employees in order to "givethe Uniona few men," asVicePresident Ellison testified.10 SeeAce-Doran Hauling& Rigging Co.,171 NLRBNo. 88;cf.BarringtonPlaza and Tragniew,Inc.,185NLRB No. 132, wherethe Board recognizedthe presumption of majoritystatus arising from a series of contracts duringwhich "the Union activelyrepresented the unit employees and effectivelypoliced thevarious provisions of the agreement." BENDER SHIP REPAIRCOMPANYin surveillance of union activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed to them by Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon unconditional application, offer imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, to all strikers heretofore not restored there-to, and make whole for any loss of earnings strikerswho have made themselves available for employmenton anunconditional basis but who were refused rein-statement,in the mannerset forth in the final para-graph of The Remedy section of the Trial Examiner'sDecision.(b)Notify immediately strikers not heretoforereinstated, if presently serving in the Armed Forces ofthe UnitedStates,of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at its shipyard in Mobile, Alabama, copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondents' representative, shall be posted by themimmediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by anyother material.(e) Notify said Regional Director, in writing, within20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar asit alleges unfair labor practices not found herein, be,and it hereby is, dismissed.11 In the event that thisOrderis enforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading"Posted by order of theNational Labor Relations Board"shall be changed to read"Posted pursuantto a Judgment of the United StatesCourt of Appealsenforcingan order ofthe NationalLaborRelations Board."617APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Bender ShipRepair Company, Inc. and Bender Welding andMachine Company, Inc., have violated the NationalLabor Relations Act, and we have been ordered topost this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the right toself-organization; to form, join, or help unions; and tobargain collectively through a representative of yourown choosing. Accordingly, we give you theseassurances:WE WILL NOT coercively question you aboutyour and other employees union sympathies andactivities; nor shall we threaten you with reprisalsfor engaging in union activities; nor shall weencourage and solicit you to withdraw from yourunion; nor shall we engage in surveillance ofunion activities or convey to you the impressionthat your union activities are undersurveillance.WE WILL, upon unconditional application,reinstate to their old or equivalent jobs allemployees who were on strike on September 17,1969, and who have not already been reinstatedto such jobs.WE WILL pay all strikers who have madeunconditional offers for reinstatement, but whowere refused such reinstatement, for any wagelosses they suffered because of our refusal toreinstate them.DatedByBENDER SHIPREPAIR COMPANY,INC. AND BENDER WELDING ANDMACHINE COMPANY, INC.(Employer)(Representative)(Title)We will notify immediately strikers not heretoforereinstated, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning thisnoticeorcompliance with its provisions may be directed to theBoard's Office, T6024 Federal Building (Loyola), 701LoyolaAvenue,New Orleans, Louisiana 70113,Telephone 504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL M. SINGER, Trial Examiner: This proceeding, onan amended complaint issued December 23, 1969, basedupon charges filed on August 11, October 21, and Decem-ber 19, 1969, was tried before me in Mobile, Alabama, onvarious dates between January 13 and February 18, 1970.The complaint alleges that Respondents violated Section8(a)(1) and (5) of the NationaF Labor Relations Act, asamended, through acts of interference with and restraintand coercion of employees' rights; and also by refusing tomeet with the Charging Party, as exclusive representative ofRespondents' employees in an appropriate bargaining unit,to discuss employee grievances, to furnish the Union withrelevant bargaining information, and to make required pen-sion plan contributions.All parties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence. Briefs were filed by GeneralCounsel and Respondents, with final submission on June 9,1970.'Upon the entire record 2 and my observation of the testi-monial demeanor of the witnesses, I make the following:FINDINGSAND CONCLUSIONS1.BUSINESSOF RESPONDENTSFor reasons hereafter stated (sec. B), I find that BenderShip Repair Company, Inc. ("Bender Ship") and BenderWelding and Machine Company, Inc. ("Bender Welding")(names amended at the hearing), both Alabama corpora-tions, at all material times have constituted a single-integrat-ed business enterprise (hereafter referred to collectively asRespondent). Respondent, with principal place of businessinMobile, Alabama, is engaged in various business enter-prises, including construction and repair of ships, such astugboats and shrimp boats, at its yards along the west bankof the Mobile River. It annually sells and delivers to pur-chasers in other States, and purchases and receives fromsellers in other States, products valued in excess of $50,000.I find that at all material times Respondent has been andis engaged in commerce within the meaning of the Act.II.LABORORGANIZATION INVOLVEDThe Charging Party ("Union" or "Local 112")is a labororganization within the meaning of Section2(5) of the Act.1The record was not closed until April 17, 1970, to afford Respondentsopportunity to submit certain additional data.Transcript corrected by my order on notice dated June 5, 1970. Rulingson admission of certain exhibits into the record, which were reserved at thetrial, are disposed ofinfra,fns. 26 and 27. See also fn. 20.III.THE UNFAIR LABOR PRACTICESA.Background: The IssuesRespondent and the Union have had contractual rela-tions since at least 1961, the latest collective agreement hav-ing been executed on March 2, 1967, for 3 years to March2, 1970. These agreements were signed in the name of Bend-er Ship Repair, although the employees were employeedand paid by Bender Welding. Thomas B. Bender, Sr., ispresident of both companies; under him are his son, Thom-as Bender, Jr., in charge of new boat construction work("new construction"),3 and Thomas E. Ellison (vice presi-dent of Bender Welding) in charge of ship repairs. Respon-dentalsodoes"outsideconstruction 7'or"fieldconstruction" work away from its shipyard. It operates fouryards in Mobile, the number of its employees fluctuatingconsiderably. According to Respondent's payroll records(Resp. Exhs. 26a-26c and 56-61), Respondent had 35 to 95"boilermakers" in `ship repair and 37 to 264 in new boatconstruction on various dates between February 28, 1967,and July 8, 1969 (i.e., payroll periods ending February 28,March 7 and 14, and July 4, 1967; March 13 and July 9,1968; and March 11 and July 8, 1969).4 Only a few ofthese-not more than 8 in ship repair and 16 in new con-struction-were Union members during this period;5 therecord indicates that admission to Union membership wasrestricted until June 1969, when the Union inaugurated amembership drive.As hereafter noted, Respondent did not appl the termsof the last (1967-70) collective agreement to allyemployeesin the contract-described bargaining unit (all productionand maintenance employees, except machinists and team-sters covered by other collective agreements). There is noevidence that theUnion raised the question ofRespondent's failure to honor its contractual commitmentsuntil August 1968, when it called to the Company's atten-tion employee "complaints" about not receiving the con-tract "wages and benefits." Respondent ignored Unionrequests,made in August and September 1968, for lists ofthe unit employees, and their job classifications and pay.rates,which the Union sought to "intelligently deal withthese complaints and grievances." It ignored a similar re-quest again made in May 1969. In June 1969, the Unionappointed a new business manager (Watford), who zeal-ously pressed Respondent to apply the contract to all unitemployees. He requested the same type of information fromRespondent (list of employees in the unit, and their classifi-cations and pay rates) that was requested of it earlier inorder to effectively handle employee complaints, andsought meetings to discuss these complaints. The Unionalso objected to Respondent's failure to make contributionson behalf of all unit employees to the Union's pension planas required by the 1967-70 collective agreement. In meet-ings with Watford, Respondent took the position that it wasnot obligated to apply the collective agreement to all em-ployees in the contract-described (production and mainte-3Unless otherwise indicated, all references to "Bender" are to Thomas B.Bender, Sr., rather than to Thomas B. Bender, Jr.4 "Boilermakers" include such classifications as welders, shipfitters, tack-ers, and burners. According to Respondent's payroll records, it had 155 to228 employees other than "boilermakers" in its ship repair and new construc-tion departments on various dates between February 28, 1967, and July 8,1969. On March 7, 1967 (shortly after execution of the 1967 collective agree-ment), it had 134 boilermakers and 171 "other" employees in ship repair andnew boat construction, a total of 305.5Only nine were Union members on March 7, 1967. However, it appearsthat members of other Boilermakers locals also worked for Respondent atvarious times during the period involved in this case. BENDER SHIP REPAIRCOMPANYnance) unit, on the ground that the agreement applied onlytoUnion members in ship repair, insisting that the Unionnever represented a majority of employees in that unit. OnSeptember 17, 1969, the Union struck the shipyard to forceRespondent to comply with the 1967-70 collective agree-ment and to rectify employee complaints and grievances.In the meantime (beginning with June 1969), Watfordconducted a campaign for additional Union members tostrengthen his hand in dealing with Respondent.6 Amongother thins, Watford obtained a "special dispensation" ofthe Union s $15 initiation fee, appointed new stewards toassist inthe campaign, and distributed among employeescopies of the 1967-70 collective agreement. As presentlyshown, during the campaign Company officials interrogat-ed employees about their Umon sympathies and activities,warned them that it could not meet the Union wage scale,and also threatened that it would close the shipyard ratherthan operate a unionizedbusiness.The major issues presented are:1.Whether Bender Ship Repair and Bender Welding con-stitute asingle-integrated business enterprise under the Actfor jurisdictional purposes,as well asresponsibility for rem-edying the alleged unfair labor practices.2.Whether Respondent, in violation of Section 8(a)(1) ofthe Act, interfered with, restrained, and coerced employeesduring the Union's membership drive by interrogation,threats, and other conduct.3.Whether Respondent, in violation of Section 8(a)(5)and (1) of the Act, unlawfully refused to meet its collective-bargaining obligations (a) by rejecting the Union's requeststo furnish relevant bargaining information; (b) by failing tomeet to discuss employee grievances; and (c) by refusing tomake contributions to the Union's pension plan as requiredby the 1967-70 collective agreement. Answer to these ques-tions turns mainly on whether the Union was the majorityrepresentative of Respondent's employees in an appropriatebargaining unit during the life of the collective agreement,including the date of execution of the agreement in March1967.14.Whether the September 17, 1969, strike was an unfairlabor practice strike.B.The Single Employer IssueAs related, Bender is president of both Bender ShipRepair and Bender Welding. He also is the primary stock-holder of both.BenderWelding was incorporated in 1923to engage, among other things, in "general manufacturingand repair business of all kinds pertaining to metal"; andBender Ship Repair in 1952 " to engage in a general shipbuilding and ship re air business in all of its phases... .Bender Ship Repair has no employees, but carries Benderon its payroll. It-has no physical assets other than one pieceof property (Yard 1), where "the main office" of the twocompanies is located. Nearby are Yard 3, where new boatconstruction and some repairs take place, and Yard 4,where repairs are usually made. (Yard 2 is a "marine rail-way" where only four or five employees (apparently nonun-it employees) work. Bender Welding does all the repair workfor Bender ship Repair and carries on its ayroll all employ-ees-ship repair and new construction (i.e., shipbuilding).Bender Ship Repair keeps no records and files only an6Watford's drive also covered other employers in the Mobile area7As noted, at the hearing Respondent contended that the Union repre-sented only its members, that the collective agreement covered only shiprepair as distinguished from new construction work, and that the unit whichthe Union claimed to represent was inappropriate619annual tax return. No contracts are writtenin its name. Itis conceded that Bender Welding "does and has done bus-iness under the name of Bender Ship Repair."Although Bender, Jr. (Bender's son), is in charge of newconstruction and Ellison of repairs, Bender admitted that aspresident of both companies he has final "control" overboth categories of work. And Ellison admitted that he is a"consultant," called on byBender,Jr., for "advice ... innew construction." The record establishes that Ellison haseffectively "recommended" the hiring of employees for newconstruction and, indeed, that he personally has transferredemployees from ship repair to new construction. Accordingto Bender, Ellison (who has worked for him for 23 years andis also an officer and stockholder of Bender Weldin) is hisalter egoand "thinks, talks, and acts like" Bender. "Loans"of ship repair employees to new construction and new con-struction employees to ship repair are not unusual, and arehandled informally. Employees credibly testified, withoutcontradiction, that they had worked in both new construc-tion and ship repair `when the [the Company] needed"them. A single `personnel man' (Judd) interviews appli-cants for both divisions and hires for both after clearancewith Ellison or Bender, Jr.Based on the above (including the evidence of commonownership and control of the two corporations, and theinterrelationship and integrated character of their opera-tions), I find and conclude that Bender Ship Repair andBender Welding constitute a single employer under the Actfor ]jurisdictionalas well as remedialpurposes.See, e.g.,N.L.R.B. v. Concrete Haulers, Inc.,212 F.2d 477, 479 (C.A. 5);N.L.R.B. v. Calcasieu Paper Co., Inc.,203 F.2d 12, 13 (C.A.5);N.L.R.B. v. National Shoes, Inc.,208 F.2d 688, 691 (C.A.2);N. L. R. B. v. Condenser Corporation of America,128 F.-2d67, 71 (C.A. 3);N.L.R.B. v. Deena Artware, Inc.,361 U.S.398.C.Interference, Restraint, and CoercionThe complaint contains numerous 8(a)(1) allegations,principally alleged instances of interrogations and threats.The evidence adduced by General Counsel on this aspect ofthe case is uncontradicted, Respondent having failed to callthe supervisory personnel involved to meet the employeetestimony relied on. Without going into extensive detail, Ifind that the following incidents involving Company super-visors and agents, named in the complaint, amply supportfindings of unlawful interference, restraint, and coercion. 81.The evidencea.Tom Wallace(i)On or about July 29, Assistant Superintendent Wallace(Bender, Jr.'s chiefassistantin new construction) told em-ployee Dixon that he was surprised that Dixon joined theUnion since he "thought [they] were pretty good friends."To Wallace's inquiry as to why he joined, Dixon answeredthat "there was a rumor" thatBender's six "oldest" employ-ees would be laid off "to frighten them [and others] awayfrom the Union" and that Dixon's name "was supposed tobe on the top of the list." Dixon also stated that he wantedsecurity. Assuring him that his positionwas secure,Wallaceasked Dixon "to withdraw" from the Union, but the lattersaid he had "already gone too far," having paid his dues.Wallace then warned that "the men that have joined this8All incidents took place during the Union's June-September 1969 mem-bership drive 620DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, they are all going to be transferred to Yard 3.9 Healso saidwhile he "could understanda man ,joining a unionif they had a contract," Local 112 "hasn't got 'one, since thecontract "they have got," which was drawn up years ago byBender,was `no good."When Dixon asked whether Wal-lace intended "to transfer ... and buck [him]" because hejoined the Union even though he had done "a good job" forthe Companyin his almost4 years, Wallace indicated thathe wouldnot hesitate"going to buck" him and others aswell, pointing,among others, to Dixon's helper (McCam-mon) who wasnearby.(ii)McCammon testified that 3 or 4 days after he joinedthe Union (on July 24), Wallace told him and two otheremployees thatBender"would close the yard down" beforehe would "let the union go in." When Wallace asked themen "about withdrawing' from the Union, the men asked"what kindof guaranteethey had that they "still wouldn'tbe fired"; Wallace assured them that he himself would quitif they wereterminated.10(iii)On July 25, a day after he joined the Union, employeeRobertson asked Wallace what joined"thought about the unioncoming intothe yard." Wallace said he "didn't think Mr.Bender would ever go for it"; and that Bender "could closethe yard down if he wanted to." Shortly afterward, Wallacetold Robertson, "Well, you know you can get out [of theUnion] if you want to," but Robertson said he would "stickwith" it because he might be "fired" for signing up.(iv)On August 6, employee Hughes asked Wallace for awage raise.Wallace answered that Hughes "would have towait a couple of weeks ... and see how this Unionmess wasgoing to turn out." Wallace went on to say that he had beentalking to employees "about this particular Union becauseitwas no good," indicating that its collective agreement hadbeendrawn up by Bender s lawyer 8 years earlier and Bend-er "could get around anything in the contract he wanted to."Wallace gave as an example the contract clause requiring anemployee to work the day before as well as after a holidayin order to obtain holiday pay and explained that Bender"could" or "might shut down' the plant for any reason (onaccount of electricity or repair work) on either day to pre-vent employees from receiving holiday pay.b.Thomas Bender, Jr.(i)On July 25 General Superintendent Bender (in chargeof new construction) told Pace, an apprentice, that ` itwouldn't really do [him] any good to join the Union" andthat "it would really set the yard back to have a Union onthe yard," explaining that Bender "could not put out shrimpboats and pay Unionscale wage[s]."Asked if he had joinedthe Union, Pace said that he had not, although, in fact, hehad signed up 2 days earlier. Bender, Jr., remarked that "itwould be better" for him and others in the yard if they"stayed out" of the Union because the Union might hindertheCompany'sapprenticeprogramandaffectRespondent's ability to build boats. He also suggested thatif he knew an young boys (like Pace) who were "thinkingabout joining the Union, that he tell them that the Union`might set them backas far as gettinga pay raise and soforth."9Dixon testified that although a transferto Yard 3did notentail reductionin pay, it nevertheless represented a "demotion"to a welder position fromthe more desirable pipefitter position.He also quoted Wallace that the trans-ferred Union men would be laid off"as soon as thework was finished in Yard310McCammon's testimony apparently relates to the same incident as thatto which Dixon testified(supra)McCammoncorroboratedsome of Dixon'stestimony,including that relating to Wallace's threat to transfer Union em-ployeesto Yard 3(ii)On July 26, Robertson, one of the Union men trans-ferred to Yard 3(supra,fn. 10), told Bender, Jr., "I heardthat I was pegged as one of the ringleaders of the Union."Robertson denied that he was a ringleader and Bender as-sured him that he "wouldn't be fired for joinin the union."Bender added that he "had a contract with the BoilermakersLocal and ... just couldn't meet the scale they was askingfor."Later,lender returned and said that Robertson"could get out [of the Union] by writing a letter,"suggestingthat he show it to him before mailing it. Robertson said hefeared he would "be fired if [he] dropped out."c.Bob Adams(i) In the latter part of July, Yard Supervisor AdamsaskedWilmer Lamey whether he was a Unionmember.When Lamey acknowledged that he was, Adams asked if he"would want the same thing as the rest of the guys"in caseof a strike. He also asked "how come [Lamey] got into theunion." Lamey said it was forthe same reasonthat Adamshimself had once belonged to a New Orleans local; namely,that he should have "something [he] can fall back on" incase of a layoff.(ii)Around July 10, Adams told another employee, JohnLamey, that he "understood [Lamey] was down there tryingto get all these welders, fitters and tackers ... in the union.When Lamey denied this, Adams said that "somebody elsecome down there before and try to start a union and ... theylost their job," adding that "if [Lamey] thought anything of[his] job the best [he] could do was to dropthe union or[he'dI be laid off or fired." Adams also said that Bender"had enough money he didn't need that shipyard and ...he'd close it down.'d.David BenderWilmer Lamey testified credibly and without contra-diction that David Bender (another son of Bender), whoworked in the shipyard during his summer schoolrecess,repeatedly questioned him "as to who was in [the Union],who was starting it, how many [belonged] and so forth."When Lamey disclaimed knowledge, David Bender saidthat if he heard "anything" to "let [him] know." He also saidthat his brother (Bender, Jr.) "won't allow a union to comein here and he will stop it by any means he can." In anotherconversation David Bender said, "I hear your cousin, Ger-ald Lamey, is talking up the union up at the store" and thatifhe did he will "get himself in trouble." David Bender"kept asking [Lamey] about Gerald, if he was the one thatwas starting this. 11e.George DanglemanOn July 25, Production Manager Dangleman approachedPace, while signing up a fellow employee (Keith), and askedPace, in the presence of other employees, if the men "knewwhat [they were] doing" and if they were using Union"forms" to sign up the men. Dangleman was jotting downthe names and badge numbers of the employees involved,and kept watching them until they left in their cars.11While DavidBender was not a supervisor,nevertheless,as the knownson of the Company's president and brotherof its general superintendent,realismrequires recognition of the fact thathe was-and was known to fellowemployees to be-"in a strategicposition toreflectthe desires and policiesof management"-which he did. CfN L.R B v. Champa Linen Service Co,324 F 2d 28, 30 (C A 10).See alsoFoamRubber City No 2 of Florida, Inc,167 NLRB 623 However,under the circumstances and inviewof otherfindings herein, it is unnecessary to find that David Bender's conduct hereis attributableto Respondent. BENDER SHIP REPAIRCOMPANY621f.Tom FosterShortly before the September 17 strike,Foreman Fostertalked to employee Parker "several times,"each time tellinParker that he "was going to lose [his]job because [hejoined the union"and that he would have to obtain otheremployment"because Bender was going to shut the yarddown.'g.Billy FredericksonAbout a week before the strike, Supervisor Fredericksonasked Parker if he "had joined the Union." When told hehad, Frederickson said he was going to transfer him to Yard3 (supra,fn. 10) where he "would get laid off with the restof the union men" when the work in that yard was complet-ed.h.Frank HansenAround July 25 Foreman Hansen came over to Dixonand asked,"What is all this I hear about the Union? Theyard goingUnion,and peo le joining the Union?" Dixonreplied: "[T]here's no need for me to try to hide it from you.Ijoined the Union myself,and I know you'll find it out."WhenHansen asked why the men werejoining,Dixon saidthat Bender had a contractwith the Unionproviding forbenefits to which the men were entitled.i.Jim MiddletonIn July employee Mills inquired of Foreman Middletonwhy he had fired" his helper (Cowart) during Mills' ab-sence.Middleton acknowledged that Cowart had been firedbecause he "joined up for the union." Middleton also saidhe was "getting rid of the new members down there thatjoined up for the union."j.L.D.Morgan(i)Also in July,Yard Supervisor Morgan asked Mills ifhe had"hear[d] an body talking about any union." WhenMills said"no," Morgan told hun that if he did he shouldlet him know, so that he could"get rid of them right on thespot."(ii)On another occasion(likewise in July) Morgan,notingthatMills wore a steward's badge,went over to him andgrasped the badge,saying "I see you finally got one ...at s bad business."k.Robert Paulcials,supervisors,and agents)interfered with, restrained,and coerced its employees in the exercise of their Section 7rights(including the right tojoin and assist a labor organiza-tion), in violation of Section 8(a)(1) of the Act, by coercivelyquestioning employees about their Union sympathies andactivities;by threatening them with reprisals(includinglossof jobs,transfer to less desirable work,and plant shut(rwn)for engaging in Union activities;by encouraging and solic-iting employees to withdraw from the Union;and by cre-ating the impression of surveillance and engaging insurveillance(see sec.C, 1, e) of Union activities. 2In its brief,Respondent does not challenge the 8(a)(1)complaint allegations.At the hearing,Union Business Man-ager Watford testified that when he complained about thesupervisors'coercive conduct to Company President Bend-er, the latter said he "couldn't believe that his prople weredoing these things"" Apart from my grave misgivings thatBender was unaware of the widespread coercive conduct ofhis supervisors,it is clear that Respondent is liable thereforeven if,as Bender's statement to Watford implies, the con-duct did not accord with Company policy.To begin with,there is no evidence that Respondent communicated thealleged Company policy to its supervisors,let alone its em-ployees. Nor is there evidence that Bender had taken anysteps to repudiate the illegal conduct.It is settled law thatan employer is responsible for its supervisors' coercive state-ments even if they were "contrary to the orders of the com-pany manager and to the expressolicy of the company."Solvay Process Co.v.N.L.RB.,117pF.2d 83,85 (C.A.5); seealsoHendrixManufacturingCompany, Inc. v.N.L.RB.,321F.2d 100,104 (C.A.5);N.L.R.B.v.Wylie ManufacturingCompany,417 F.2d 192, 193(C.A. 10). Moreover,it is to benoted that the Companyofficials engaging in the unlawfulconduct included such high-ranking individuals as GeneralSuperintendent Thomasender,Jr. (Company PresidentBender's son and head of Respondent's new constructiondepartment),the assistant superintendent(Tom Wallace),and the production manager(George Dangleman).Underthe circumstances shown,the employees had just cause forbelieving that these officials spoke with the voice of authori-ty and reflected Company policy.TreyPacking,Inc. v. N.LE.B.,405 F.2d 334,338 (C.A. 2).D.The Refusal ToBargain1.ContractnegotiationsAs already noted(supra,sec.A),Respondent and theUnion havehad long contractual relations.Included in therecord are three collective agreements, the firstexecuted inMarch1961. In each Respondent undertook to recognizethe Unionas the exclusive bargaining representative of itsEmployee Waldrup testified that on one occasion his su-pervisor,Paul, observed Union Steward Lamey give Wald-rup a business card with Assistant Business ManagerHodges' telephone number. (Waldrup wantedto call Hod-es on a matter he was concerned about.)Paul said,"I didn tknow you was in the Union"and inquired,"How long haveyou been in the Union."Waldrup said he joined a monthearlier.Fearing he might be laid off or transferred to Yard3,Waldrup asked when he could expect such move,but Paulsaid he "didn't know."2.ConclusionsI find and conclude that the uncontradicted evidence, asbriefly summarized above, fully supports the allegations ofthe complaint that Respondent (through its managerial offi-12As previously noted, except forone instance(sec. C,1, d) I have enumer-ated only incidents supporting the 8(axl) complaint allegations.Thus, therecord doesnot supportthe allegations in the complaint that Respondentalso violated Section 8(aXl) throughotherclaimed supervisors and agents,including DennisHoward, ThomasBailey,and Doyle McClendon. While,as GeneralCounsel points out (br., p. 21),employee Massey testified,withoutcontradiction, that he"overheard" a conversation between Foreman ThomasBailey and a layout man(McLanahan)in which, "they saidthat if [anotheremployee,BobbyBailey] did jointhe Union ...he'd be on the outs list, andthathe would probablyget laid off,"the witnessdid not identify the individ-ual uttering the threat,i.e.,whether it was the supervisor(Foreman ThomasBailey) or the layoutman (an admittedlynonsupervisoryemployee).Accord-ingly,I reject General Counsel's contention that this incident constitutes yetanother 8(a)(1) violation.13Aftersummoning employees and foremen to his office to verifyWatford's complaint,Bender toldWatford thathe "was convinced that therewas this sort of thing going on and that he would puta stop to it." 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in a bargaining unit.The last agreement (March2, 1967-March 2,1970)provided(article 1):The Employer recognizes the Union as the sole bar-gaining representative for all of its production andmaintenance employees excluding office employees,professional employees,guards, and supervisors as de-fined in theTaft-Hartley Act, also machinists andteamsters who are already under contract for their crafturisdiction.14While the history of the negotiations on the collective agree-ments is meagre and the limited testimony thereon confus-ing,15 it is clear that the parties"always got together and hada general discussion"before signing the agreements. Com-pany President Bender and representatives of other employ-ersintheMobile area would meet with Unionrepresentatives, using as a"guideline"the collective agree-ment worked out previously with other employers on theGulf Coast.According to Bender,the employers met withthe Union twice or three times before the latest(1967) con-tract was executed;topics included"wages, compensationfor work,holidays, pensions, [ and] what have you." Amongother things,wage rates were raised over the 1964 level anda new pension plan was introduced.16While, as indicated,the 1967 negotiations were jointly conducted with otheremployers,Sender signed a separate instrument that year(G.C.M. 2).2.Administration of the 1967-70collective agreementAlthough the 1967 collective agreement purports to cover"all" of Respondent's production and maintenance employ-ees (excepting machinists and teamsters,covered by sep-arate contracts in their respective crafts)," CompanyPresident Bender testified that it was "intended" to coveronly Union members in ship repair;and that it was inappli-cable to non-Union ship repair employees and to others(Union or non-Union)in new boat construction.Bender's'testimony on this point is confusing and, in any event, is notsupported by the record.While seeking to convey the im-pression that the parties had "discussed"coverage of thecontract in the 1964 and 1967 negotiations,Bender indica-ted that heonly assumedthat the Union had agreed to theclaimed limited coverage (despite the language of the con-tract to the contrary).For example,when asked to relate thecircumstances leading to the alleged agreement to coveronly ship repair(and not new construction)employees,Bender testified,"itwas discussed but it was not pursued bythe union or by us for the sole purpose and reason that theyknew it [the limitation]existed,they knew we could not liveunder it...they knew we couldn'toperate under it. Wecould not build boats under this a reement."later, he addedthat the Union negotiator(Wise wouldhave had "to beblind not to know otherwise,"and at another point he stated14The two preceding contracts (March 1961-March 1964 and March1964-March 1967) stipulated (in identical language) that "the Employerrecognized the Union as the exclusive bargaining agency for all Employeesof the Employer coming within the bargaining unit."15Only CompanyPresidentBender testified on the negotiations. Forreasons tobe noted (sec. D.2 and 5), I do not regardBender asa whollyreliable witness.16 Bender testified that the changes in 1964 concerned "mainly" wages andpaid holidays.17Respondent has had separate agreements with the Machinists, the latestone (1967) apparently still in effect. There is evidence that at one time it alsohad an agreement with the Teamsters. At the hearing, Respondent offeredin evidence other collectiveagreements,most of them covering "outside" orfield construction work, admittedly not unit work.that Respondent "wouldn't discuss [the contract] on anyother basis"since"we were not closed shop ... We wantedto protect the people who belonged to the union and no oneelse." According to Bender, the understanding to limit thecontract to ship repair was "an unwritten deal other thanwhat is in black and white." He repeatedly stated that onlyUnion members were to be covered. of whom there wereonly very few in the plant(supra,fn. 6).Nor does other Company testimony establish that thecontractual terms and conditions of employment were con-fined to Union members in ship repair. Company Vice Pres-ident Ellison, in charge of ship repairs, testified that inaddition to granting the contract benefits to Union employ-ees, he extended them to non-Union ship repair employeeswho were "regular" and qualified and "we intend[ed] tokeep." According to Ellison,"some" ship repair employeeson 'loan" to new construction also were accorded thesebenefits. Company President Bender made no distinctionwhatever between the two categories, indicating that as faras he knew "the ones who belong to the union, they all gotthe same holidays, the same spay whether they were newconstruction or ship repair."'Similarly, the documentary evidence produced by Re-spondent refutes any contention that the contract benefitswere to be confined to ship repair employees who wereUnion members.19 According to Respondent's payroll re-cords employees in both ship repair and new construction,Union and non-Union, received time and a half and doubletime, although it was claimed that double time was givenonly to Union members in ship repair.(supra,fn. 19.) Itsrecords show no different vacation program in effect forUnion as opposed to non-Union employees and ship repairas opposed to new construction employees; insofar as ap-pears, only a handfull of men received more than 1 week'svacation in 1967, 1968, and 1969; and of the six receiving2 weeks in 1969, only one was a Union member.20The sameis true respecting holiday pay, it appearing that some Unionand some non-Union men (in both ship repair and newconstruction) received this benefit while others did not. Asto pensions, while it appears that Respondent granted thisbenefit to 11 Union members (several of them supervisors),ithad not given it continuously for all members entitledthereto since the contract went into effect in 1967. Finally,Respondent's payroll records reveal no systematic patternin regard to wages, it appearing that Respondent drew nodistinction as between members and nonmembers and asbetween ship repair and new construction employees.At the hearing, several employees testified that they wereunaware of their right to contractual benefits and that theyreceived none. One employee testified that the then Union18On the other hand,Bender testifiedthat "as a rule" new constructionemployees were paidtime and ahalf whereas "all" repair work was on"double-time."19The recordsin question(Resp.Exhs. 26, 30 through 36, and 38 through72) consist of payroll records(summariesand "Back up" data), purportingto show themanner inwhich the 1967-70 contractwas administered andimplemented (during selected or sample periods) in regard to wages, overtimepay, holiday pay, vacations,and pensions.My order of April 8, 1970, admit-ting(over General Counsel's objection)documentstendered by Respondentafter close of the hearing,designatesthe "summaries" as Exhibits40 through72 and the backgroundmaterials(on which thesummaries are based) asRespondent Exhibit 73. Since it appears that relevant portions of the back-ground materials (originallyintendedto comprisea single separateexhibit)were separated and attached to Exhibits 40 through 72, the reference toExhibit 73 in my April 8, 1970, order is herebystricken.20 Company VicePresident Ellison testified that no distinction was madebetween Union and non-Union employeesfor purposesof qualifying for afull week's vacation; all had to have worked a given number ofhours in theyear to obtain the paid vacation. Regular part-time employees received lessthan40 hours, based on averagetime worked. BENDER SHIP REPAIRCOMPANYstewart (Yancy Johnson)had told him that he had to be aUnion member to obtain this benefits.21There is evidencethat some employees were under the impression that themembership drive inaugurated by Watford(the newly de-signated Union business manager)in June 1969(infra,sec.D, 3) was an initial organizational campaign.Itwas notuntil that drive was under way that some employees becameaware of the existence of a collective agreement betweenRespondent and the Union;others, however,had known ofits existence long before the 1969 drive.3.The 1969 membership dnveIn June 1969,Watford was appointed Union businessmanager,succeeding Herman Wise 22 Watford replaced thesteward(Yancey Johnson)with Perry Langley and appoint-ed other stewards and assistants to cover each ofRespondent's four yards23 The stewards were instructed todistribute copies of the Union's 1967 collective agreementand to sign up new members?According to PerryLanpley's credited testimony,Watford and Hodges told himthat it was his duty"to protect"all Bender employees, Un-ion and non-Union,and to"handle any[employee] griev-ances"thatmight arise.Langley talked to over 100 men,gave out copies of the collective agreement and explainedit to employees,and took complaints of all types(pay dis-crepancies,safety violations,inadequate equipment andtools,no holiday and vacation pay) from Union and non-Union employees which he then relayed to Watford andHodges.McCammon, an assistant steward who also solic-itedmembers,similarly testified that he was instructed totake grievances and he told prospective members that "Mr.Bender had a contract with the Union,"copies of which hedistributed.According to Steward John Lamey, "the mem-bers and some of the nonmembers in the Union" com-plained thatRespondent was "not living up to thecontract,"and he and Perry Langleyhanded written griev-ances over to Watford.Employee Waldrup quoted Langleyas saying that "they was going to organize the members ofthe Union,"to get [Bender]to live up to the contract."The record shows that 68 emploees joined the Unionbetween June and September 1969.15 Company Vice Presi-dent Ellison credibly testified that three of these, whojoinedin June 1969,did this throuhis cooperation and assist-ance.According to Ellison,after Assistant Business Manag-er Hodges asked him to "get some more members" he gottogether with the then steward(Yancey Johnson)and thetwo "selected"employees Harold Johnson(Yancey's son),Joseph Simmons,and Thomas Cagle as likely candidates.The three agreed to join the Union after Ellison offered topay their initiation fee ($35 for each),which he did; theemployees paid the dues.2621Other employees also testified that they understood that membershipwas a prerequisite to entitlement to contract benefits22A monthearlier(May 1969), the Union (Local 112) was placed intrusteeship,with International Representative Stave as supervising trusteeThe record does not disclose the reason for this action.23Hodges,Wise's assistant,was retained as Watford's assistant24 As previously indicated(supra,secA), the Union had only a handfullof members-not exceeding nine between February 1967 and June 1969Also as previously noted (sec A), Watford obtained authorization to waivethe Union's $15 initiation fee to attract members,no change was made inthe monthly dues ($5 50 or $6 25)25 This finding is based on Respondent's Exhibit 27, which is hereby re-ceived in evidence Also now received in evidence are Respondent's Exhibits16, 17, and 18-rulings on admission of which were reserved at the hearing,thesealso bear on Union membership in various periods.26 As noted, the above findings are based on Ellison's testimony I do notcredit, however, his further testimony that he had agreed to help "get" the6234.The Union'smeetings with Respondent during 1969organizational drive 27Within a week after takin over as Union business man-ager,Watford,accompaniedby his assistant(Hodges), wentto the shipyard to see Company President Bender. Afterbeing shown around the yard,Watford had a "general"discussion with Bender.He mentioned that he was about tostart"a membership drive,"asking Bender's "cooperationin it,"including a request that the Company take no repns-als for Union activity;Bender agreed to "cooperate." Wat-ford advised Bender that thenceforth he "was goin^ to doall [he] could to enforce the contract for everybody.'WhenBender said he "could not live with the contract"unless theUnion organized his competitors,Watford answered that hewould do all he could "toward organizing"other shipyards"but until that time...as far as [he] was concerned, hiscontract was in effect."Bender testified that before the endof this first meeting,"I could see trouble brewing. A newbusiness agent,a new broom,he was going to set the woodson fire.He did.1128At the next meeting,there was another discussion of thecontract,Bender again asserting that he "could not live"with it, mentioning the contract pay scale.To Bender's in-T iry as to whether he was also"trying to collect money forthe nonmenbers,"Watford said that he"represented ev-erybody ...in the yard that was not covered b7 anothercontract."Bender said that he "didn't think so.'Watford met with Bender and Ellison and talked with thelatter by telephone many times thereafter. Prior to July 4,Watford took up with the two Company officials employeecomplaints about not receiving July 4 holidaypay.Whentold that the Union members would be paid this benefit ifthe Company is furnished "a list"of members,Watford saidmembers only after Hodges had "threatened"to "shut us down if we didn'tsign up more members" and that he complied with Hodges' request only "tokeep peace " Nor do I credit his testimony attributing a subsequent similar"threat"to Union Business Manager Watford According to Ellison, duringthe 1969 Union drive Watford "threatened[ed] to shut us down to strike us"ifEllison "didn'tgive" the Union more members and,as a result of thisthreat,he stopped cooperating with the Union.Icredit the testimony ofWatford, a generally credible witness, that in his conversations with Ellison,presently to be described,he had not warned of any strike or shutdown ifRespondent failed to assist the Union in obtaining additional members in theorganizational drive inaugurated in JuneWatford credibly testified that heonly asked Ellison "not to interfere with people that wanted to join theUnion " I find that Ellison,voluntarily and in Company interest,heededHodges' request for assistance in obtaining members, to assuage a unionwhich(as he admitted)was "causing no trouble"to Respondent and expect-ed little ofit byway of enforcing the collective agreement As Ellison furtheradmitted at one point, "it had worked in the past to relieve the pressure fromthe Union to give them a few men But when Mr. Watford got in, it didn'twork that way He wouldn'tgo along with that."According to Ellison,he had also "assisted"in signing up Union members"in the past" (i e , prior to June 1969), but he cited only one other instanceinMay 1968 (long before Watford came on the scene)when,anxious "tocooperate" with the Union,he asked his foreman (Krebs) and the thensteward(Yancey Johnson)to select two likely candidates Ellison paid thedues(also the initiation fees) of the two (Herndon and Fitzgerald)until they"dropped out" of the Union at or before the time Watford inaugurated themembership drive in June 1969 Respondent's Exhibits 19 through 23 (bear-ing on the question of Respondent's cooperation and assistance in obtainingmembers for the Union in May 1968 and June 1969), admissibility of whichinto the record was reserved at the hearing,are hereby admitted27 The findings in this section are based primarily on the credited testimonyof Union Business Manager Watford,in part corroborated by CompanyOfficials Bender and Ellison28According to Ellison, who also met Watford on that day,he and Wat-ford discussed the employees represented by the Union-Ellison claimingthat the Union represented only the seven or eight members and Watfordstating that he represented "everybody in this yard except the machinists andteamsters " 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "everybody in the yard was entitled to [this] pay be-cause ... they came under the boiler craft and was coveredby the contract." When Bender remarked that Watford"could care less what happened to the non-Union mem-bers," the latter retorted "that that wasn't [the] way I seenit."Also discussed was the contract pension contributionrequirement,Bendercontending that he was obliged tomake contributions only for Union members 29 As toovertime,Bender took the position that the contract re-quired doubletime ononly ship repair (and not on newconstruction) work.When Watford asked where this dis-tinction appeared in the contract, Bender answered that hehad an "oralagreement" to that effect. Watfordinsistedthat Bender abide by the written agreement.The question of compliance with the contract also cameup in subsequent discussions. In addition to subjects al-ready mentioned, the Union questioned the Company'swage scale.At one meeting, Watford took up the proprietyof the Company's discharge of several employees. n t e lastmeetingbetween the parties prior to the September 17 strike(infra,sec. E), he questionedRespondent's refusal to restoreto work an employee laid off forillness. In all discussions,Bender took the position that he "could not live up to thecontract" unless the Union "organize[d] all the othershops," Bender once producing a fist of other shipyardslocated "practically all over the United States."5.The Union's requests for bargaining informationIt is undisputed that the Union made several requests forinformation which Respondent failed or refused to supply.Even long before Watford became the Union's businessmanager, the Union (through its then business manager andsecretary-treasurer,Wise) on August 5, 1968, wrote Respon-dent that the Local "continues to receive complaints" fromemployees that they were not receiving the contract "wagesand benefits" to which "all employees in the bargainingunit" were entitled. "In order that [it] can intelligently dealwith these complaints and grievances," the Union requestedthe names, job classifications, pay rates, and hiring dates ofall employees "in the bargaining unit outlined in the laboragreement... whether they are members of this Union ornot." Receiving no response, the Union on September 11,1968, againrequested the described information.At the hearing, Bender claimed that he had orally advisedInternational Representative Stave andBusinessManagerWise that "it was company information and why should Igive out my payroll and what we are paying." According toBender,he was "never" told the "objective' of the Union'srequest for the information (although the Union's lettersspecify this). Later, he added that he had not supplied theinformation because the Union had refused to give him itsmembership list and because other employers also rejectedsimilar Union requests. Still later, he said that he had toldthe Union that "they don't represent any majority" and thatit spoke only for "a minute few boilermakers.' However,when pressed further as to whether he actually said that tothe Union representative, he answered, "the proof is there.They still don't [represent a majority] .... It was quiteobvious, wasn't it?' He finally conceded that he really"can't recall" whether he had said that to the Union. Norcould he "recall" whether he told the Union that it hadrepresented "union members only," althouth he also testi-fied, "I'm sureI did. If I didn't, I meant to." I do not creditBender's confusingand evasive testimony and find that the29 Bender testified that he was willing to pay pensions for all Union mem-bers, whether working on ship repair or new construction.reasons advanced by him at the hearing for not furnishingthe information requested in 1968 are afterthoughts,cloaked to cover an outright refusal to supply requestedbar aining information.On May 20,1969, International Representative Stave(then the International trustee in overall charge of Local112) wrote to Bender for a list of all employees under theUnion's jurisdiction, their classifications,rates of pay, anddates of hire, "so that we may properly represent the em-ployees coming under our jurisdiction.'On August 1, 1969,Watford followed up this request with a letter of his own,stating that the Union"continues to receive complaints"from employees that they are not receiving the "wages andbenefits'provided in the contract for employees in the bar-ggaining unit."In order that [it] can intelligently deal withthese complaints and grievances,"the Union again request-ed the information specified in its previous May 20 letter.On August 21, 1969,Raymond Goetz,attorney for theBoard of Trustees of the Pension Trust,wrote to Respon-dent,pointing to its"delinquency"in failing to make contri-butions to the trust fund asprovided by the collectiveagreement and threatening legaraction.Respondent did notrespond to the Union's requests.At the hearing,Bendertestified that he had not supplied the information requestedby Watford in meetings with Watford(including a list ofemployees on his payroll,their wage rates,and their jobclassifications)for the"single reason that [Watford]did notrepresent the people other than the union people." Whenasked why he also refused to heed Watford's request for thelistof employees not paid the July 4, 1969,holiday, heanswered, 'I say no reason to give it to him,"explaining thatWatford had failed to reciprocate by furnishing him with alist of the Union's members.6.Respondent's refusal to process grievancesAs previously noted (sec. D, 3), during the 1969 organiza-tionalp- campaign, stewards Perry Langley and John Lameytook various complaints and grievances from employeesand reported them to the Union's officials (Watford andHodges). On August 26, 1969, Watford wrote to Benderenclosing seven written grievances and requesting that hemeet with him to process the complaints as provided in thecollective agreement. The grievances related to wages, hol-iday pay, overtime pay, pension contributions,and safeworking conditions. Respondent ignored the Union's re-quest.E.The StrikeEmployee McCammon, an assistant Union steward, testi-fied credibly that he and other employees, including stew-ards Perry Langley and Dixon, went to the Union hall onSeptember 16, where it was decided among them and UnionBusiness Manager Watford to strike the next morning, Sep-tember 17. Several days earlier, McCammon and Dixonattempted "to get Mr. Watford to strike," complaining toWatford that they "didn't feel that Bender was doing usright," specifically pointing to the Company's refusal to paythem "what he was supposed to on the contract." Accordingto McCammon, 25 or 30 employees had talked to him priorto the strike,all indicating`they would honor our strike ifwe went out."Steward Perry Langley testified credibly that before thestrike he received "a lot of complaints" concerning workinconditions which (as previously described,sujra,sec. D, 3)he turned over to Watford. At first, the Union decided toattempt to negotiate the grievances without resorting to BENDER SHIP REPAIRCOMPANY625strike action. Later, Langley and other stewards and em-ployees got together and decided to strikebecause Benderwas not abiding by the contract and he did nothing abouttheir complaints.Langley corroborated McCammon's testi-mony that on September 16 a group of employees met withWatford and "decided that what we would-have to do is putup a picketline. "30The next day (September 17), the Union put up a picketline with signsreading,"Bender ShipRepair Unfair toBoilermakersLocal 112 andRefuse[s]To Live Up To Con-tract."3 tF.Conclusions Respecting Respondent's Refusal ToBargainAs indicated,Respondent and the Union have had longcontractual relations,their latest collective agreement hav-ing been executed on March 2,1967, for 3 years (to March2, 1970).The complaint alleges that prior to expiration ofthe agreement(sinceMay 20,1969; more particularly sinceAugust 1969), Respondent failed to meet its bargaining ob-ligations,in violation of Section 8(a)(5) of the Act, by ref-using to furnish the Union with requested bargaininginformation(a list of unit employees,and theirjob classifi-cations,hourly rates,and hiring dates);by failing to makecontributions to the Union's pension fund as required bythe collective agreement;and by refusing to meet with theUnion to discuss employee grievances.The substantiallyundisputed evidence amply supports these allegations. It isclear that Respondent's conduct,as alleged,constitutes aviolation of Section 8(a)(5) of the Act if,in fact,the Unionwas the majority representative of Respondent's employeesin an appropriate bargaining unit.32Respondent claims thatthe Union did not qualify as such representative either atthe time of execution of the contract in March 1967 or whenthe alleged unfair labor practices were committed (June-August 7969),If further contends that the unit in which theUnion claimed representation was not appropriate. At thehearing,Respondent also contended that the collectiveagreement was intended to apply and applied only to Unionmembers,and, at that,only to those in Respondent's ship30 Langley's and McCammon's accounts of the events leading to the strikeare substantially supported by Watford. Company Vice President Ellisontestified that the Union's representatives "told us we wasn't living up to thecontractThatwas the reason[for the strike] "3iAlthough Union Representatives Hodges and Watford testified that amajority of the employees honored the picket line on the first day of thestrike,Ido not credit their testimony on this point, it is evident thatthey didnot know the identity of all unit employees. Nor do I credit Company VicePresident Ellison's testimony in this regard since it was obvious that he strovetominimize the number of participants It is clear, however,that within amatter of days many strikers began to return to work,although some werestillout at the time of the hearing.According to Ellison, his record ofemployees crossing the picket line on the third day of the strike (September19) to pick up paychecks suggests that only 34 Union employees were stillout on that date I do not regard this record sufficiently reliable to predicatea finding thereon as to the number of men on strike at that time.32 For an employer's obligation to submit bargaining information,which,as here, is obviously relevant and necessary for the proper performance ofthe bargaining representative's duties to adequately represent unit employeesand to administer a subsisting collective agreement, see eg.,N.L.R B vAcme Industrial Co,385 U.S,432, 435-436;N.L.R B v The Item Company,220 F.2d 956 (C A 5)For failure to abide by a collective agreement,such as refusals to makepension or welfare payments,seeGeorge E Light Boat Storage, Inc,153NLRB 1209, 1219-20, enfd. on this point 373 F 2d 762, 767 (C A5), TormodLangemyr d/b/a/ Tom Carpentry Construction Co,176 NLRB No. IIThat a refusal to meet and discuss employee grievances is an unfair laborpractice,needs no citation SeeInternationalFilter Company,INLRB 489,498-499.repair (as distinguished from new construction) operations.Inow turn to these contentions; first, to the unit .nd con-tractual coverageissues.1.The appropriate unitIn its 1967-70 collective agreement, effective during theperiod here involved, Respondent stipulated that:The Employer recognizes the Union as the sole bar-gaining representative for all of its production andmaintenance employees excluding office employees,professional employees, guards, and supervisors as de-fined in the Taft-Hartley Act, also machinists andteamsters who are already under contract for their craftjurisdiction.The recordestablishes(supra,sec. B) that although Compa-ny Vice President Ellison is in charge of ship repairs andBender, Jr., of new boat construction, Company PresidentBender, Sr., has "final" control over production and mainte-nance in both;33 that transfers of employees from one typeof work to another is not unusual; that a single personnelman interviews and hires job applicants (after clearancewith Ellison and Bender, Jr.); and that all employees atRespondent's facilities work in the same areas (Yards 1, 2,3, and 4). The record further establishes similar Companytreatment of employees in regard to wages, hours, andworking conditions(supra,sec.D,2).Finally, "there is thesignificant fact of agreement between all the parties to thecontract as to the appropriate bargaining unit..." N.L.R.B.v. Royal Oak ToolcarMachineCo.,320 F.2d 77, 82 (C.A. 6).Considering the totality of all the circumstances, I findthat the productionand maintenanceunit described in the1967-70 collective agreement is an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.2.Contractual coverageAlthough at the hearing Respondent strenuously arguedthat the 1967-70 collective agreement was intended to coverand covered only Union members in ship repair (as distin-guished from new construction),34 it apparently has aban-doned this contention in its brief.35 In any event, the recorddoes not support this contention. To begin with, the 1967collective agreement clearly and unambiguously states thatRespondent "recognizes the Union as the sole bargainingrepresentative for all of its production and maintenanceemployees"; if a "members only" contract were intended itcould readily have so stipulated. Moreover, Company Presi-dent Bender testified that as far as he knew all employees(Union and non-Union) were entitled to certain benefits;i.e.,wages and holidays. And Company Vice President Elli-son testified that he made no distinction in his department(ship repairs) between Union and non-Union men, indica-ting that the latter were accorded the contract benefits ifthey were qualified and "regular" employees whom Re-spondent intended to retain. Finally, the documentary evi-dence (Respondent's payroll and other records) shows nodistinct pattern of different treatment as between Unionand non-Union employees, and as between ship repair and33"Outside work"or "field construction"work is admittedly nonunitwork34 Seesupra,sec.D, 235Ashereaftershown (sec. F,3, d), Respondent now contends that theterms ofthe collectiveagreementwere not appliedto all employees in thebargaining unit and, therefore,that the agreement cannot constitute "a bar"to a redeterminationof theUnion's representative status under the doctrinelaid down bythe BoardinShamrock Dairy, Inc,119 NLRB998. (See Resp.br., pp. 18-25.) 626DECISIONSOF NATIONALLABOR RELATIONS BOARDnew construction employees. (Seesupra,sec.D, 2.)Accordingly, I find that the record does not establish thatthe 1967-70 collective agreement was a "members only"agreement covering only Union members in ship repair. Tobe sure, the record discloses that Respondent did not applythe contract terms to all of its employees in the bargainingunit-presumably because, as Company President Benderindicated at the hearing, he felt it unprofitable to do so. Itis also clearthat for a considerable period-the first 17 ofthe 36-month contract-the Union neglected to hold Re-spondent to its commitments.36 These circumstances onlydemonstratepossible maladministration, not nonexistence,of a unitwide collective agreement. Cf.LuigiFerraioldid/b/a Hess Service Station,165 NLRB 423, 414-425.3.The Union'smajority statusa.IntroductionAt the hearing,General Counsel relied on the doctrine ofcontractual presumption enunciated inShamrock Dairy,Inc.,119 NLRB 998, enfd.280 F.2d 665(C.A.D.C.), toestablish the Union'smajority status.InShamrock,theBoard held that the signing of a collective agreement desig-nating a union as exclusive representative raised a"rebutta-ble presumption"that it was the majority representativewhen the contract was signed and that it continued to enjoythat status during the life of the collective agreement. Gen-eral Counsel also urged that Respondent was foreclosedfrom attacking the Union'smajority on a theory akin toestoppel.Accordingto General Counsel,by attempting to"confess" to executor an illegal minority contract,Respon-dent was seeking to `profit'from its`own wrongdoing."ConstruingShamrockas permitting Respondent to adduceevidence to rebut the presumption that the Union was ma-jonty representative when the 1967 agreement was execu-ted, I overruled General Counsel's objections and permittedRespondent to litigate the majority issue.37 In doing so,however,I called to the parties'attention a decisionjustthen handed down by the Sixth Circuit Court inN.L.R.B.v.District 30, U.M.W., Local 8280,etc. (Blue Diamond CoalCo.), 422 F.2d 115, upholding the Board's position that the10(b) time-limitation proviso barred the respondent in thatcase from litigating the representative status of a unionwhen the collective agreement was executed;the court thereheld that the bargaining and contractual relationship, en-tered into between an employer and contracting union inthe pre-10(b) statutory period, was immune from the claimthat it was unlawful because the union was a minority un-ion. (Seeinfra,sec. F,3,b.) In his brief(p. 39), GeneralCounsel renews hisposition that the"statutory representa-tive authority of the Union is herein established by the 1967contract and that written agreement is not subject to attackbyythe Respondents at thispoint."He relies both on theShamrockdoctrine and the 10(b) limitation proviso, con-tending(br., p. 45)that"a contract whose inception cannotbe reached. . .because of 10(b) limitation and which isprima facielegal, thereby carrying, during its duration, thepresumption of majority status accorded by theShamrockdoctrine,is conclusive proof of the signatoryunion'smaJon-ty representative status during the term of the contract."36 As noted(supra,secD, 5), in August 1968, the Union wrote to Respon-dent,complainingabout its failure to live up to the contract in regard to"wages andbenefits" to which "all employees in the bargaining unit wereentitled."37 The Board on February 6 denied General Counsel's request to appealfrom this ruling, without prejudice to reraising it by exceptionRespondent agrees thatShamrockis applicable, but con-tends (br., p. 15) that "there is abundant evidence to rebutany presumption" that the Union was at any time material(inMarch 1967 and since May 1969) the majority represent-ative of its employees. It also contends thatShamrockitselfrecognizes that the presumption may be applied only wherethe existing collective agreement is not "a bar to a redeter-mination of [the Union's] bargaining status" (119 NLRB at1002), asserting that the 1967 agreement was not such "bar"here because it was not sufficient to stabilize the bargainingrelationship of the parties. As to Section 10(b), Respondentclaims (br.,30) that the proviso does not preclude it fromraising the dp.efense of invalidity of the Union's initial recog-nition, since that section "was not designed to enable aminority union to enforce a collective bargaining agreementthrough an unfair labor practice proceedingagainst an em-ployer who, along with the Charging Party, may have violat-ed the Act in executing and administering the agreement."After careful consideration ofe a r rgumentsresented,and further study and analysis of relevant precedent, I findand conclude: (1) that Section 10(b) of the Act precludesRespondent from challenging the representative status ofthe Union in March 1967 (when it executed the collective-bargaining agreement recognizing the Union as the exclu-sive representative of its employees in a described bargain-ing unit) and during the term of the collectiveagreementprior to the 6-month statutory period (i.e., February 11,1969); (2) that Respondent did not by clear and objectiveevidence rebut the presumption of the Union's continuedmajority status during the 6-month limitation period; and(3) that, contrary to -Respondent's contention, under theBoard's contract bar" rules, the 1967-70 collective agree-ment was sufficient to bar a redetermination of the Union'srepresentative status during the term of the agreement. Iturn to these contentions.b.The Union's representative status at the time of execu-tionof the 1967collective agreement,- the 100) time-limitation provisoIn attempting to show that the Union did not representa majority of its employees in March 1967, when it recogniz-ed the Union"as the sole bargaining representative" of itsemployees in the contract-described unit,Respondent is ineffect urging that it violated Section 8(a)(2) and(1) of theAct byrecognizing a minority union.However, Section10(b), which provides that "no complaint shall issue basedupon any unfair labor practice occurring more than 6months prior to the filing of the charge,"precludes suchfindin.This is the teaching of the Supreme Court'sBryancase,3where the Court held that although a union andemployer signed a collective agreement when the Unionrepresented only a minority of the unit employees, Section10(b) barred a finding that the continued enforcement ofthe agreement(within the 6-month statutory period) wasunlawful.Concluding that the"entire foundation of theunfair labor practice charged was the Union's time-barredlack of majority status when the original collective bargain-ing agreement was signed" (362 U.S. at 417), the Court(through Justice Harlan)stated(362 U.S. at 419):Where, as here,a collective bargaining agreement andits enforcement are both perfectly lawful on the face ofthings, and an unfair labor practice cannot be madeout except by reliance on the fact of the agreement'soriginal unlawful execution,an event which,because oflimitations,cannot itself be made the subject of an31Local Lodge No 1424,I A M, AFL-CIO (BryanMfg Co) v. N.LR B,362 U S 411 BENDER SHIP REPAIRCOMPANYunfair labor practice complaint, we think that permit-tingresort to the principle that § 10(b) is not a rule ofevidence, in order to convert what is otherwise legalinto somethingillegal,would vitiate the policies under-lying that section. These policies are to bar litigationover past events ... and of course to stabilize existingbargaining relationships.In giving effect to these policies, the Court did not ignorethe competing statutory policy of assuring employees "free-dom of choice" and the right to an uncoerced ma orityrepresentative; it specifically said that "the accomodationbetween these competing factors has already been made byCongress."(Id.at 428.)Bryanthus stands for the proposition that a union's repre-sentative status and its contractual relationship with an em-ployer created during the pre-10(b) period may not bechallenged in order to establish the commission of an unfairlabor practice within the 10(b) period. The Board has sinceheld that such a challenge may likewise not be made by arespondentto establish itsdefenseto an unfair labor practicecommitted within the 10(b)period. Thus, inRoman StoneConstruction39 and subsequentcases,40 the Board has con-sistently appliedBryanin 8(b)(7) recognition picketing pro-ceedings,refusingto permit a respondent (picketing) unionto invoke thedefensethat a rival currently recognized uniondid not represent a majoritwhen it achieved recognitionand signed an agreement, where this claim of unlawful bar-gainmg relationship is otherwise time-barred. As the Boardput it inRoman Stone(153 NLRB at 659, fn. 2):We agree with the Trial Examiner's ruling that Re-spondent was not entitled, in the circumstances presenthere, to attack the validity of the Company's recogni-tion of Local 1175 [the contracting union] by litigatingLocal 1175's representative status as of the time recog-nition was initially conferred in the early 1950's, duringthe term of the subsistingagreement,or when thatcontract was executed in July 1963. It is apparent thatLocal 1175's representative status could not be chal-lenged directly in a proceeding under Section 8 or 9 ofthe Act. The subsisting contract between Local 1175and the Company is [awful on its face. . . . As thecontract is of reasonable duration, the contract-barrules would preclude interference with the existing rela-tionship by a representation petition under Section9(c).... Further, Section 10(b) would bar an unfairlabor practice complaint attacking Local 1175's repre-sentativestatus asof the time the present contract wasexecuted;Local Lodge No. 1424, International Associa-tion of Machinists v. N.L.R.B. (Bryan ManufacturingCompany),362 U.S. 411. Finally, in accordance withestablished principles, the validity of Local 1175's con-tinued recognition would not be affected by loss ofmajority within the 3-year term of the present agree-ment;Shamrock Dairy, Inc., et al.,119 NLRB 998,1002.InBlue Diamond CoalCo.,'" the Sixth Circuit recently af-firmed the Board's application ofBryanin 8(b)(7) casessuch asRoman Stone,Rejecting there a respondent union's(UMW) claim that it was entitled to adduce evidence ofpre-10(b) events to establish illegality of the bargaining rela-tionship between the employer and contracting union39InternationalHod Carriers, etc, Local 1298 (RomanStone Construction),153 NLRB 659.40 SeeDistrict19,UMW (Seagraves Coal Co),161 NLRB 1582, 1587, In7,Local No7463,UMW (Harlan Fuel Co),160 NLRB 1589, 1590, In 1,Local No 8280, UMW, District 30 (Blue Diamond Coal Co),166 NLRB 271,272, enfd. 422 F.2d 115 (CAD C )41N.L.R B v. District 30, UMW, Local 8280 (Blue Diamond Coal Co ), 422F 2d 115627(SLU) during the 10(b) period, the court held (422 F.2d at122):The Supreme Court announced a rule inBryan Mfg.which prevents the resurrection of legally defunct un-fair labor practicesin the guiseof evidence and theresultant subversion of the policies promoted by thelimitations proviso of section 10(b). To permitrespon-dents to invoke the company's putative unfair laborpractices in this caseas a defenseto the unlawful pick-eting charge would be directly contrary to this rule.During the six-month period preceding the filing ofthe charges which spawned the present litigation, theSLU was, in the absence of any reference to eventswhich occurred prior to the six-month period, the law-fully recognized representative of the employees atBlue Diamond's Leatherwood No. 1 mine. Moreover,the SLU had signed a three year contract, which wasvalid on its face, approximately seven months before itfiled charges and therefore, under the Board's contract-bar rules, its representative status was not then subjectto challenge under Section 9 of the NLRA. According-ly, the picketing by the members of the UMW, was "tinthe face of things," illegal under Section 8(b)(7)(A);and only, by establishing the existenceof earlier, time-barred unfair labor practices could the UMW infusewith legality this otherwise illegal conduct.Thus, respondents seek to do more than merely clari-fy the nature of events which transpired within thelimitations period. They seek to litigate the legality ofconduct engaged in by Blue Diamond prior to the lim-itationsperiod and,if successful, to invoke this conductas a defenseto the unlawful picketing charge. It isprecisely this type of circumvention of the policies un-derlying section 10(b) which the Supreme Court con-demned inBryan Mfg.Cf.N.L.R.B. v. Houston Maritime Association, Inc., et. al.,Local1351, 426 F.2d 584, 587 (C.A. 5).The parties have cited no decidedcases,and my inde-pendent research uncoverednone, in which the Board hasapplied theBryandoctrine to a defensein an 8(a)(5) pro-ceeding.42 There isno reasonin principle why the represent-ative status of a contracting union should be immune fromchallenge under Section 10(b) in an 8(b)(7) proceeding, andnot in an 8(a)(5) proceeding. In both situations thedefenseto the charged unfair labor practice turns on whether or notthe pre-10(b) collective agreement was unlawfullyexecuted.To litigate that issuein a case likethis one would require theUnion here to dredge up material and adduce evidence ofevents transpired in years past-a requirementinconsistentwith the Congressional objective "to bar litigation over pastevents `after records have been destroyed, witnesses havegone elsewhere, and recollections of the events in questionhave become dim and confused,' H.R. Rep. No. 245, 80thCong.,1st Sess.,p. 40, and of course to stabilizeexistingbargaining relationships."Bryan,362 U.S. at 419 (footnoteomitted).Moreover, it should be borne in mind that inquestioning the Union's representative status, Respondentis in effect attempting "to vindicate the rights of his employ-ees" as distinguished from its own. SeeRay Brooks v. N.L.R.B.,348 U.S. 96, 103.43 As the Sixth Circuit concluded inBlueDiamond Coal Co., supra,the Congressional policy to pro-mote stability in bargaining relationships, as expounded inBryan,dictates that a defunct unfair labor practice be bar-42While theissue was raised inAce-Doran Hauling&RiggingCo,171NLRB No 88, the Boardfounditunnecessaryto pass on it43 See alsoN L R B v National Mineral Co,134 F 2d 424, 426-427 (C.A.7);N.L R B v. Kress & Co,194 F 2d 444, 445 (C A6),NLRB v HurleyCompany, Inc,310 F 2d158, 160, In 5 (CA 8) 628DECISIONSOF NATIONALLABOR RELATIONS BOARDred "as a shield when section 10(b) barred its use as asword." 422 F.2d 120.Nor do equitable considerations compel a different result.As Generar Counsel stresses, Respondent is asserting itsown illegal action-recognition of a minority union and8(a)(2) illegal assistance-as a defense to its refusal to bar-gain. If the Union had indeed been a minority representa-tive when accorded recognition in March 1967, Respondentwould be allowed to profit from its own wrongdoin . Cf.General Teamsters Local Union No. 324 (Cascade EmployersAssociation,Inc.),127 NLRB 488, 497. As hereafter pointedout in discussingthe Judicially approvedBoard's "contractbar" rules (sec. F, 3, d), absent extraordinary circumstances,entry intoa collective agreementfor a reasonable period(such as 3 years in this case) fixes the contracting union'srepresentative status for the term of the agreement, duringwhich the union's status may not be put in issue. "Congressthought it conducive to stability of labor relations that par-tiesberequiredto live up to a valid . . . contract madevoluntarilywith the recognized bargaining representa-tive... " (Colgate-Palmolive-Peet Co. v. N.L.R.B.,338 U.S.355, 364). Furthermore, as shown(infra.sec. F, 3, c), thereis no evidence that any employees here have opposed repre-sentationby the Union, nor that they have conveyed suchopposition to Respondent. More importantly, the Union'srepresentative status is not a permanent one and is subjectto appropriate challenge, such as upon expiration of thecontract term. (Seeinfra,sec. F, 3, c.)Basedon all of the foregoing, I find and conclude thatSection 10(b) precludes Respondent from challenging thevalidity ofits recognitionof the Union "as the sole bargain-ing representative for all its production and maintenanceem 111o ees" in the appropriate unit, as it undertook to do inits 1967-70 collective agreement with the Union; and, sim-ilarly, that it is foreclosed-prior to commencement of the6-month statutory period (i.e., February 11, 1969)-fromattacking the Union's continued majority or representativestatus during the term of the collective agreement. (Seeinfra,secs.F, 3, c and d.)c.The Union's representative status during the 6-monthlimitation period,including the timesof refusalsto bargainAs already indicated and presently explained more fully(sec.F,3,d), under the Board's "contract bar" rule therepresentative status of a union is immune from attack dur-mg the term of the collective agreement,absent unusualcircumstances.Respondent contends:(1) that,in the cir-i tmstances of this case,the 1967-70 collective agreement isnot immune from challenge under the contract-bar rules;and (2)that the evidence it adduced on the Union's repre-sentative status casts sufficient doubt on the Union'smajor-ity status in the 6-month statutory period,so as to put theburden on the General Counsel to establish the Union'smajority status at the time of the refusals to bargain.I firstturn to the latter contention.InShamrock Dairy, supra,119 NLRB 988, the Board heldthat a contracting union is entitled to recognition during thelife of the collective agreement.Reaffirming this doctrine inlater cases,the Board has stated that"So long as the con-tract is in effect,the presumption of continuing ma only isvirtually conclusive."United AircraftCorporationPratt &Whitney Division),168 NLRB No. 6.See alsoWest Subur-ban Transit Lines,158 NLRB 794, 798;Valleydale Packers,Inc.,162 NLRB 1486, 1491,enfd. 402 F.2d 768(C.A. 5).And this presumption is given effect whether or not theoriginal bargaining relationship arises out of a certification.Valleydale Packers,162 NLRB at 1492.Cf.N.L.R.B. v. Mas-ter Touch Dental Laboratories,Inc.,405 F.2d 80,82 (C.A. 2),enfg.165 NLRB 585. Indeed,the presumption applies to asuccessor-employer on whom the predecessor's collectiveagreement is binding.Valleydale Packersat 1491-92. Theemployer's duty to recognize a union during the term of acollective agreement does not,of course,impose an"obliga-tion to bargain collectively with [the union] as to any futurecontracts."Duralite Co.,132 NLRB 425, 427.After expira-tion of the agreement the union'smajority,althoughstillpresumed,may be overcome by a clear showingthat theunion no longer enjo s.majonty support or that the employ-er entertains a good-faith doubt concerning its continuedmajority.SeeN.L.R.B. v.Gulfmont Hotel Co.,362 F.2d 588,589 (C.A. 5);TerrellMachine Company v. N.L.R.B., 427F.2d 1088,1089 (C.A. 2);Stoner Rubber Company,Inc.,123NLRB 1440, 1445. See alsoRay Brooks v. N.L.R.B.,348U.S. 96,101-102. Manifestly,the good-faith doubt"must bebased on objective considerations and it must not have beenraised in the context of illegal antiunion activities."Bur-roughs Corporation,180 NLRB No. 72.See alsoN.L R.B. v.Gul ont,supra;N.L.R.B.v. Little Rock Downtowner, Inc.,414 F.2d 1084,1091 (C.A. 8).Under Board law,the burden is upon the employer torebut the presumption of representative status which a con-tracting union enjoys during the life of a collective agree-ment,lawful on its face;and 'this "virtually conclusive"presumption may be overcome only by clear objective evi-dence, a showing of good-faith doubt concerning such sta-tus being insufficient." SeeRef-Chem Company and El PasoProducts Co.,169 NLRB No. 45;Duralite Co., supra,132NLRB 42545 The underlying rationale for this rule, as ex-pressed inShamrock,rests on the strong Federal policy topreserve stability in bargaining relationships established bythe parties themselves in a valid collective agreement, thuspromoting the interests of industrial.peace.Admittedly, Re-spondent adduced no affirmative evidence to show that anyemployees,let alone a numerical majority in the unit, op-posed Union representation during the 6-month statutoryperiod(i.e., since February 11, 1969), including the timewhen the charged refusals to bargain took place (June-August 1969).While it did adduce some evidence tendingto cast some doubt as to the Union's continued majority inthis period,this evidence is not sufficient,under the decided44 Even if such good-faith doubt were a defense in this case,it is extremelydoubtful that Respondent could avail itself of it in view of its extensiveanti-Union campaign in response to the Union's request to bargain andhonor the collective agreement.This conduct is tantamount to "an absoluterefutation of any good-faith doubt on part of the company"N L.RB. vOverrate Transportation Co,308 F 2d 279, 283 (C.A 4)) "The very fact thatthe Employerengaged in such flagrant and continued misconduct direct-ed toward[the union]as the employees' bargaining representative betrays theEmployer's belief that a real question of representation existed Otherwisethere was little purpose behind the Employer's strenuous efforts" to under-mine the union(N L R B v. Midtown Service Co,Inc.,425 F.2d 665, 667(C A. 2)) See alsoGeneral Electric Companyv N L R.B,400 F.2d 713, 728(C A. 5)45 In denying enforcement inRef-Chem(418 F.2d 127), the Fifth Circuitapproved the Board'sdoctrine of contractual presumption announced inShamrock,but "doubt[ed]that in all the circumstances of this case" theBoard could"insist upon a heavy burden of clear and convincing evidenceto overcome the presumption" (418 F.2d at 130),the court also retied on thefact that under Section 8(f) of the Act (applicable to the construction indus-try) the employer inRef-Chemcould lawfully have signed the collectiveagreement even "without proof of majority representation" (418 F.2d at 131)To the extent that the Board and court differ on the burden of proof applica-ble in cases of this type,Imust,of course,follow the Board rule "[I]t remainsthe Trial Examiner's duty to apply established Board precedent which theBoard or the Supreme Court has not reversed."Lenz Company,153 NLRB1399, 1401,The D & M Company,aDivisionof the BaldtCorp.,181 NLRBNo 33 BENDER SHIP REPAIRCOMPANYBoard cases, to overcome the Union's majority status pre-sumption. Thus, as it claims, Respondent established thatthe Union had only a few members at the time of the refus-als to bargain 46 However, it is settled that "a showing as toemployee membership in, or actual financial support of, anincumbent union is not the equivalent of establishing thenumber of employees who continue to desire representativeby that union. 'TerrellMachine Company,173 NLRB No.230. "Manifestly ... many employees are content neither tojoin the union nor to give it financial support but to enjoythe benefits of its representation," particularly where, ashere, the State has a 'right to work' law.TerrellMachineCompany v. N.L.R.B.,427 F.2d 1088 (C.A. 4), enfg. 173NLRB No. 230. Similarly, the fact that less than a majorityof its employees may have honored the Union's September17 strike call(supra,sec. E) is far from determinative. SeeN.L.R.B. v. Burke Machine Tool Co.,133 F.2d 618, 620-621(C.A. 6). Cf.N.L.R.B. v. Master Touch Dental Laboratories,Inc.,405 F.2d 80, 83, fn. 5 (C.A. 2). Failure of employees togo out on strike may be based upon a variety of personalreasons wholly unrelated to union opposition. For onething, lost wages might make the strike too costly and bur-densome. Moreover, evidence as to an alleged lack of ma-jority in September (the strike period) "could not have beenmaterial on the question of majority representation at thetime of the refusal to bargain [June-August]" and "[a]ssum-ing loss of majority representation [in September] ...suchloss could not be separated from the unfair labor practices... [which] should be remedied by affording the employeesan opportunity to restore the status quo."Burke MachineTool Co., supra,133 F.2d at 621.To be sure, there is evidence that the Union failed torepresent unit employees effectively during part of the 6-month statutory period. Thus, the record shows that priorto the June 1969 membership drive, some unit employeeswere not even aware of the existence of the 1967-70 collec-tive agreement; and some were under the impression thatUnion membership was a prerequisite to entitlement of con-tract benefits-although this was not the fact since Respon-dent granted the benefits to non-Union as well as Unionmen, pretty much as it chose. However, it is clear that withthe advent of a new Union business manager (Watford) onthe scene in June 1969, the Union vigorously attempted toenforce the contract on behalf of all unit employees, at-tempts rebuffed by Respondent. Moreover, if a majority ofthe employees no longer wanted Union representation, itwas up to them to disavow the Union's bargaining authori-ty.Evidence of dissatisfaction with a collective-bargainingrepresentative should properly come from employees them-selves and not from the employer allegedly on their behalf,particularly where, as here, the employer engaged in mas-sive acts of interference, restraint, any coercion to under-mine the bargaining representative(supra,sec.Q. As theSupreme Court has said, in answer to an employer's conten-tion that "whenever ... presented with evidence that hisemployees have deserted their certified union, he may forth-with refuse to bargain"(Ray Brooks v. N.L.R.B.,348 U.S.96, 103):In effect, he [the employer] seeks to vindicate the rightsof his employees to select their bargaining representa-tive. If the employees are dissatisfied with their chosenunion, they may submit their own grievance to theBoard. If an employer has doubts about his duty to46As previously noted (secsA and D, 3), while the Union had only 8 or9 membersbefore June 1969, it signed up 68 more during the June-Septem-ber membership drive.629continue bargaining,it is his responsibility to petitionthe Board for relief,while continuing to bargain ingood faith at least until the Board has given some indi-cation that his claim has merit.Although the Boardmay, if the facts warrant,revoke a certification or agreenot to pursue a charge of an unfair labor practice, theseare matters for the Hoard;they do not justify employerself-help orjudicial intervention. [Footnotes omitted,]See alsoN.L.R.B. v.Sanson Hosiery Mills,Inc.,195 F.2d350, 352 (C.A. 5). TheBoard has held that even some illegalterms in a contract"do not justify[the employer]in resort-ing to self-help by withdrawing recognition from [the con-tracting union] during the term of[the] contract."DurahteCo., 132 NLRB 425, 427, fn. 3.In attempting to show in this proceeding for the first timethat the Union was not the"uncoerced"majority represent-ative,Respondent also relies on "assistance"it at one timeallegedly gave the Union in signing up members. However,Respondent cites only one such instance within the 10(b)period.It will be recalled(supra,sec. D,3) that in June 1969Company VicePresident Ellison,jointly with the then unionsteward(Yancey Johnson),selected three employees forUnion membership,Ellison inducing them to joinby payintheir initiation fee.While the steward obviously knew ofEllison's role in the incident,there is no credible evidencethat BusinessManager Watford(and even his assistant,Hodges, who requested Ellison's cooperation to obtainmembers)did; Hodges specifically denied knowledge. I donot regard this single act of assistance,within the 10(b)period, sufficient to stamp the Union as an assisted labororganization,defeating its eligibility to represent the em-ployees.Cf.DuraliteCo., Inc.,132 NLRB 425,427;ArdenFurniture Industries of Pennsylvania, Inc.,164 NLRB 1163.I am mindful of the fact that throughout the membershipdrive, the Union(throughWatford)tenaciously pursued thecontractual rights ofthe employees; Ellison himself ac-knowledged that Watford"wouldn't go al on " with his al-leged pervious help in signing up memberssupra,fn. 27).Moreover,since Respondent itself was involved in the alleg-ed unlawful assistance,itwould appear to be estopped fromasserting it to its own advantage.For, "a party may notassertmisconduct in which it participated as a defense toactions otherwise in violationof the Act."Meat and Prov-ision Drivers,Local 626,IBT (Washington Rendering Compa-ny),126NLRB 572, 573-574.SeealsoUnderwoodMachineryCo.,74NLRB 641, 643, fn. 61, enfd.179 F.2d118, 121 (C.A. 1)4747 Respondent relies(br, p. 16)on one other circumstance to show that theUnion was not the uncoerced majority choice of its employees,but this datesbacktoMarch1967, outside the 6-month statutory periodRespondentintroduced in the record a copy of a collective agreement it had with theMobile Trades Council and a group of international unions (including theone with which Local 112 is affiliated),which purportedly ran from June 1,1966, toMay 31,1967 It contends(br, p 16) that in view of the existenceof that agreement in March 1967(when it executed the Local 112 agreement)"[w]emay not indulge in the presumption that Bdilermakers Lodge 112represented an uncoerced majority," nor "indulge in the presumption thatBender Welding did not violate Section 8(axl), (2) and(5) of the Act byentering into the Shop Agreement on March 2, 1967 " Respondent again goesto great length to establish 8(a)(2) assistance as a defense to an 8(a)(5)charge.However, apart from the fact that a pre-10(b) incident is involved,it is notclear that the Trades Council agreement applied to work covered by theLocal 112 contract Thus, according to Company Vice President Ellison, thatagreement was generally used to obtain help for"outside construction" orfield work, concededly nonunit work;in addition to work"on the jobsite"(which for ought that appears means work away from the shipyard), theTrades Council contract covered the work of crews on sea trips(art 17), andthere is no credible evidence that the Trades Council contract was not re-voked before March 1967, or, if not revoked,that it remained operative andin force in March 1967. Furthermore, it is fair to assume that rior to the(Continued) 630DECISIONSOF NATIONALLABOR RELATIONS BOARDI find and conclude that Respondent did not overcomethe presumption of the Union's continued majority statuswhich, as the contracting Union, it enjoyed throughout thelife of the agreement, including the 10(b) period. The inev-itable inference to be drawn in this case is that Respondentseizedupon the majority issue as an afterthought to avoidits contractual obligations when called upon to meet them.Although entirely content to recognize the Union as long asit refrained from enforcing the collective agreement, Re-spondent vigorously fought it after the Union's new repre-sentative (Watford) insisted that it adhere to it in June 1969.As Company President Bender testified, after his first meet-ing with Watford, he "could see trouble brewing." A "newBroom" came on the scene, forcing adherence to the re-qirements of the collective agreement to which Respon-udent was a signatory party. Bender feared-in his ownwords-that Watford "was going to set the woods on fire."This Respondent would not countenance, and, as found(supra,sec. C), it set out to thwart the Union's membershipdrive (designed to strengthen its dealings with Respondent)by systematic and pervasive acts of interference, restraint,and coercion.'d.Respondent's "contract bar" contentionThe Board's "contract bar" rules, likethe Shamrockdoc-trine and the 10(b) time-limitation proviso, are designed toeffectuate the strong Congressional objective to stabilizeestablished contractual relationshi s 49 Briefly stated, underthese rules the Board will not direct an election (underSection 9(c) of the Act) to redetermine a contracting union'srepresentative status during the term of a collective agree-ment absent extraordinary circumstances, as, for example,where the contract is illegal and contrary to public policy,or where the contracting union has become defunct or lostits identity and no longer can effectively represent the bar-gaining unit. 50 To serve as a bar to a redetermination ofrepresentative status, the outstanding contract "must be inwntmg, properly executed, and binding on the parties ...must be of definite duration and in effect for no more thaneffective date of the1967-70collective agreementwith Local 112 (March 2,1967), it wasthe preceding(1964-67)agreementwith Local 112 (and not the1966 Trades Council contract)that governed the relations betweenRespon-dent and theUnion vis-a-vis the particular bargaining unit involved in thiscase(supra,In 15) Under allthe circumstances,I shall not presume theunlawfulemployer assistance urged by Respondent "Rather we[must] pre-sumethat the Respondent acted lawfully and that the Union, which had beenthe recognized bargaining representativeof the Respondent's employeessince [at least 1961], had majority status at thetimeof the execution of the[1967] contract."Shamrock Dairy, supra,119 NLRB at 1002.48Respondent's contention(br., p. 11) that "The General Counsel is notseeking to enforce Section 8(aX5), but is seekingto enforce what purports tobe a collective agreement between Boilermakers'Local 112 and BenderWelding"-a procedureavailableto the Union under Section 301 of the Act,governing"violation of contracts"-does not merit extendedcomment Asthe SupremeCourt said inN L.R B v. GreatDaneTrailers, Inc.,388 U S 26,30-31, fn 7, "The fact that the conduct complained of might have alsosupportedan actionunderSection301 did not deprive the Board of lunsdic-tion."See alsoN LRB. v. Tom Johnson,Inc., 378 F.2d 342, 343 (C A. 9).George E Light Boat Storage, Inc,153 NLRB 1209, In I, modified on othergrounds 373 F.2d 762, 767 (CA. 5).09 See, e.g., Thirty-third AnnualReportof the National LaborRelationsBoard(1968), pp. 40-41,Appalachian Shale Products Co,121 NLRB 1160,1161.50 See,e.g.,ParagonProducts Corporation,134 NLRB 662,Local 1545,Carpenters v. Vincent,286 F.2d 127, 132 (C A 2) InParagon ProductstheBoard pointed out thatsince"[c]ontracts established the foundation uponwhich stable laborrelationsusually are built," "postponement of the right toselect a representative is warrantedfor a reasonable period of time" (134NLRB at 663.)a `reasonable period';and ... must also contain substantiveterms and conditions of employment which in turn must beconsistentwith thepolicies ofthe Act." Thirty-third AnnualReport,NLRBsupra,fn. 50.There is no questionthat the1967-70 collective agree-ment,in effect during the period here involved,was a validand binding instrument, that the 3-year term of the agree-ment was of"reasonable"duration,and that it containedthe usual terms and conditions of employment found incollective agreements.51Nor is the Umon defunct; on thecontrary,as we have seen,during the period here involved(June-August1969) it has strenuously sought to representall of the unit employees only to be met by Respondent'srefusal to recognize and deal with it. Respondents conten-tion that the 1967-70 agreement did not bar a redetermina-tion of the Union's representative status during the contractterm rests lar ely on its claim that "substantive terms andconditionsof employment" prescribedthereinwere notuniformlyapplied tounit employees,stressing that therewere significant deviations from the contractual provisionson wages,overtimepay, paid holidaysand vacations, etc.(Resp.br., p. 23.)Respondent relies on representation casessuch asRaymond'sInc.,161NLRB838, 840,where theBoard stated,"Where... the only writtendocument doesnot contain the current terms and conditions of employ-ment and,to the contrary,embodies substantial termswhich havesince been abandonedby the parties,we cannothonor that contract as one imparting sufficientstability tothe bargaining relationshipto justifyour withholding a pres-ent determination of representation."I do not agree.To begin with,it is clear that to the extentto which thecollective agreement did not reflect the "cur-rent terms and conditions of employment,"it is not becausethe parties mutually agreed to "abandon"the written termsor orally altered them, as apppparently was done inRaymond's(161NLRBat 839-840). See LuigiFerraioldi d/b/a HessService Station,165 NLRB 423, 425, fn. 4. All that hereappears is that Respondent unilaterally chose to apply thecontract terms at whim,to whomever it chose-to the Un-ion or non-Union employees and to the shop repair or newconstruction employees in the unit(supra,secs.D, 2 and F,2).There isno evidencethat the Unionagreed to thesedepartures from the contract or that it relinquished orwaived its rights under it;52 nor even that Respondent itselfrenounced the contract. The most that can be said is thatthe Union was lax or derelict in seeking to hold Respondentto its contractual commitments.As a result,some employ-ees were unaware of the existence of the agreement; andothers assumed(contrary tofact) that only Unionmemberswere receiving the contract benefits.It is clear, however,that as far back as August 1968, the Union had attemptedto enforce the contract for the benefit of all unit employees,only to be rebuffed by Respondent.53The Unionfared nobetter in May and August 1969, when it was again rebuffed.SiThe contract clearly describes thebargaining unit,and its 20 articles andtwo appendices contain detailed provisionsfixing wages,hours of employ-ment, overtime pay, paid vacation,pensions, etc, in additionto other clausesgoverning the relationship betweenthe parties (e g., the role of union stew-ards, unionaccessto the shipyard, agency shop)52Cf.HessService Station, supra,N L R B v Teamsters, etc, Local 901(Valencia Baxt Express, Inc),314 F 2d 792, 795 (C.A 1)53 It will be recalled(supra,secD, 5) that on August5, 1968, the thenUnion representative (Wise) wrote the Respondent that the Local"continuesto receive complaints" from employees about not obtainingthe contract"wages andbenefits" to which "all employees in thebargaining unit" wereentitled,Respondent refused to furnish the Union with information whichthe letter requested in order that the Union"can intelligently deal with thesecomplaintsand grievances" On September11, 1968, the Union again re-quested the described information, but withoutsuccess. BENDER SHIPREPAIR COMPANYUnder all thecircumstances, I find and conclude that the1967-70 collective agreement was an effective bar to a re-determination of the Union's representative status duringthe term of the agreement.54 This is not to say, however, asalready observed, that Respondent is precluded from rais-ing the question of the Union's majority status, at an appro-pnate time in an appropriate way. It is to say thatRespondent was under a legal obligation to recognize andbargain with the Union until the expiration of the agree-ment. I so find. 55G.Conclusions Concerning the Nature of the StrikeAs found,Respondent did not fully abide by the subsist-ing 1967-70 collective agreement as to wages and fringebenefits such as holidays and vacations,applying its termsonly to some of the unit employees.Respondent also re-fused toprocess written grievances submitted by the Unionon behalf of unit employees.Nor did Respondent furnishthe Union with requested bargaining information concern-ing such vital and relevant matters as hourly rates and jobclassifications.As further found(sec. E), the employees andUnion stewards were deeply concerned about Respondent'sfailure to abide by the agreement and to rectify their com-plaints concerning working conditions.They met and dis-cussed the matters with Union Business Manager Watfordand decided to picket the shipyard on September 17, 1969.It is well settled that a strike caused in whole,or in part,by an employer'sunfair labor practices is an unfair laborpractice strike and the strikers are entitled to reinstatementupon application,even if to do so requires the employer todischarge the strikers'replacements.Mastro Plastics Corp. v.N.LR.B.,350 U.S. 270,278;N.L.R.B. v.Safeway Steel Scaf-foldsCompany,383 F.2d 273,280-281(C.A. 5). Havingfound that Respondent's conduct constituted unfair laborpractices,I find and conclude that the strike,from its incep-tion on September 17, was precipitated by Respondent'sunlawful actions.The fact that the strike may have beenmotivated,in part,by economic objectives did not preventit from being an unfair labor practice strike,so long as54 Inaddition toRaymond's supra,Respondent relies heavily onSilver LakeNursing Home,178 NLRB No. 71, to show that the 1967-70 agreement wasnot a bar That case is distinguishable.In holding that an existing agreementbetween a union and a multiemployer group did not bar an election soughtby a rival union in a single-employer unit, the Board stressed that althoughthe employer in that case agreed to be bound by the multiemployer contract,there was no "unequivocal intent on its part to be bound by the action ofthe multi-employer group,"that the contracting union "granted the Em-ployer an individualexemption froma number of the [contract] require-ments" at the outset of their relationship,that "thereafter until the time thepetition was filed, the [union] continued the Employer's individual exemptionfrom many of theprovisionsof the contract" so that "the Employer-withthe acquiescence of the [union] and, apparently of the association as well,continued to chart its own separate course in labor relations", and thatwhatever "limited bargaining"took place between the employer and union(including an employee wage increase)"has been on a single-employerbasis" The departures from the 1967-70 agreement in the instant case,significant though they be, were not (as inSilver Lake)the result of a mutual-ly agreed arrangement between the parties.5I am not called upon to decide, and do not decide, whether the majorityquestion can fairly be determined in a Board electionwithin the reasonableforeseeable future after the contract expired,in view of Respondent's system-atic and widespread acts of interference,restraint,and coercion betweenJune and September 1969(supra,sec.Q. Where such acts are "extensive andpervasive" the Board will issue a bargaining order without holding an elec-tion on the theory that the employer's conduct "destroyed the possibility ofconducting a fair and coercion-free election."Diamond StandardFuel Corp,179 NLRB No 117 See alsoK B & J Young's Super Markets, inc,157NLRB 271, 272, In 3, enfd. 377 F.2d 463 (C.A. 9),N L R B vGisselPackingCompany, Inc,395 U S 575, 614-616,All-Tropics, Inc,179 NLRB No 19.631Respondent's unlawful conduct was a substantial contribu-tory cause.San Antonio Machine & SupplyCorp.,363 F.2d633,641(C.A.5);N.L.R.B. v.LouisvilleChair Company,Inc.,385 F.2d 922,929 (C.A. 6).CONCLUSIONS OF LAW1.Bender Ship Repair Company, Inc. and Bender Weld-ing and Machine Company, Inc. ("Respondent"), consti-tute a single employer engaged in commerce within themeaning of the Act.2.Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1) of theAct, by coercively questioning employees about their Unionsympathies and activities; by threatening them with repris-als including loss of jobs, transfer to less desirable work,and plant shutdown) for engaging in Union activities; byencouraging and soliciting employees to withdraw from theUnion; and by conveying the impression of surveillanceand engaging in surveillance of Union activities.3. International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers & Helpers, AFL-CIO, LocalLodge 112, is a labor organization within the meaning of theAct.4.The following employees of Respondentconstitute aunit appropriate for purposes of collective bargaining with-in the meaning of Section 9(b) of the Act:All production and maintenance employees, excludingoffice employees, professional employees, guards and su-pervisors as defined in the Act, and excludingallmachinistsand teamsters, represented by other labor organizations.5.At all times here material the Union has been theexclusive representative of all employees within said appro-priate unit for purposes of collective bargaining, within themeaning of Section 9(a) of the Act.6. By failing and refusing to recognize and bargain withthe Union, to meet with it to discuss employee grievances,to furnish it with relevant bargaining information, and tomake contributions to the Union's pension plan pursuant tothe 1967-70 collective agreement, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.7.The strike, which commenced on September 17, 1969,was caused by Respondent's unfair labor practices, andhence was an unfair labor practice strike.8.The unfair labor practices described above in para-graphs 2 and 6 affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(I) and (5) of theAct, I will recommend that it be required to cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act. Such affirmative action will includea requirement that Respondent recognize and, upon re-quest, bargain in good faith with the Union as exclusiverepresentative of all its employees in the appropriate unitwith respect to rates of pay, hours, and other terms andconditions of employment, embodyingin a signed instru-ment any understanding reached. 56 Respondent will also be56 Compliance withthe termsof this Orderwill require Respondent torecognize and bargainin good faith with the Union forareasonable periodof time,even ifdefections from theUnion have resultedin the Union'smajority loss SeeFranks BrosCo, 321 U S 702,N L R B v Gissel PackingCo Inc,395 U S 575, 610-614,N LR B v Miami Coca-Cola Bottling Co,(Continued) 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired to supply,upon request,information(including alist of employees in the bargaining unit,and their job classi-fications,hourly rates,and hiring dates)relevant and perti-nent to bargaining.Having found that Respondent,as alleged in the com-plaint,has failed to make contributions to the Union's pen-sion plan on behalf of employees in the bargaining unit, asrequired by its 1967-70 collective agreement with the Un-ion, Respondent will further be required to make such con-tributions from February 11, 1969 (6 months prior to thefiling of the unfair labor practice charge),until such time asthe parties either sign a new collective agreement or reachan impasse in food-faith negotiations of a new agreement.The Board was held that notwithstanding expiration of acollective agreement (here the agreement expired on March2, 1970),an employer"isobligated to continue in effectbeyond the expiration date of the agreement certain condi-tions"of employment such as pensions.Tormod Langemyr,d/b/a Tom Carpentry Construction Co.,176 NLRB No. 11."The pension... provided bythe expired contract consti-tuted an aspect of the emplo ee wages and a term andcondition of employment which survived the expiration ofthe contract and could not be altered without bargaining."Harold W. Hinson,d/b/a Hen House MarketNo. 3,175NLRB No. 100.57382 F 2d 921, 923-924 (C.A5), Pioneer Flour Mills v N L.R B427 F 2d 983'(CA 5)57 In enforcing the Board'sHinsondecision, the Eighth Circuit said, "Thespirit of the National Labor Relations Act and the more persuasive authori-ties stand for the proposition that, even after expiration of a collective bar-gaining contract, an employer is under aft obligation to bargain with theUnion before he may permissibly make any unilateral change in the termsand conditions of employment [citing cases] " 428 F 2d 133 See alsoOverrateTransportation Co v NLRB ,372 F 2d 765 (C A4),NLRB v C & CPlywood Corp,413 F 2d 112, 116 (C A 9)But seeNLRB v George ELight Boat Storage, Inc,373 F 2d 762, 770 (C A 5) Although it has beenfound that Respondent also failed fully to comply with terms of the 1967-70agreementrespecting matters other than pensions (e.g, wages, overtime, andRespondent will further be required to meet and discussunresolved grievances filed by the Union on behalf of em-ployees. SeeN.L.R.B. v. Knight Morley Corp.,251 F.2d 753,759-760 (C.A. 6);P. R. Mallory & Co., Inc. v. N.L.R.B.,411F.2d 948 (C.A. 7);Smith Cabinet Manufacturing Co., 147NLRB 1506, 1508-09, Cf.TextileWorkers' Union of Ameri-ca v. Lincoln Mills of Alabama,353 U.S. 448.Finally, in view of the finding that the September 17,1969, strike was an unfair labor practice strike, the order willprovide the conventional requirements 58 that Respondentshall,upon unconditional application, offer strikers notheretofore reinstated immediate and full reinstatement totheir former jobs or, if those j obs no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges, dismissing, if necessary,any employees hired since September 17, 1969. As to thosestrikerswho have already made themselves available forwork on an unconditional basis but were refused reinstate-ment, Respondent shall make them whole for any loss ofpay they may have suffered or may suffer as a result of itsfailure or refusal to reinstate them to such jobs from 5 daysafter the date of their unconditional application therefor tothe date of their reinstatement. Backpay shall be computedin the manner prescribed in F.W. Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.[Recommended Order omitted from publication.]vacation pay), the order herein will not provide for reimbursement of lossesthereof to affected employees CfB & J Plumbing, Inc,176 NLRB No 43The complaint does not allege contractual noncompliance as to these, butonly as to pension requirements Observations heremabove made concerningRespondent's failure to honor other terms of the agreement were in connec-tion with issues such as applicability of theShamrockdoctrine and the"contract bar" rules(supra,sec F, c and d) and not for purposes of determin-ing whether such conduct constituted unfair labor practices58 SeeLouisville Chair Company, Inc,161NLRB 358, enfd. 385 F 2d 922(C A6), Southwestern Pipe, Inc,179 NLRB No 52